                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11       HUNTER RHIANNON SINUHE,                         Case No. 18-cv-03562-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER GRANTING PLAINTIFF’S
                                  13              v.                                       MOTION FOR SUMMARY
                                                                                           JUDGMENT AND DENYING
                                  14       COMMISSIONER OF SOCIAL                          DEFENDANT’S CROSS-MOTION FOR
                                           SECURITY,                                       SUMMARY JUDGMENT
                                  15
                                                         Defendant.                        Re: ECF Nos. 28, 31
                                  16

                                  17                                          INTRODUCTION
                                  18        Plaintiff Hunter Rhiannon Sinuhe appeals a final decision by the Commissioner of the Social
                                  19   Security Administration denying her claim for disability insurance benefits, social-security income
                                  20   (“SSI”), and medical assistance under Titles II, XVI, XVIII part A, and XIX of the Social Security
                                  21   Act (“SSA”).1 42 U.S.C. §§ 423, 1381, 1395, and 1396. The plaintiff moved for summary
                                  22   judgment, the Commissioner filed a cross-motion for summary judgment and opposed the
                                  23   plaintiff’s motion, and the plaintiff submitted a reply to the Commissioner’s cross-motion.2 Both
                                  24

                                  25   1
                                        AR 216, 282. Administrative Record (“AR”) citations refer to the page numbers in the bottom right
                                  26   hand corner of the Administrative Record.
                                       2
                                        Mot. – ECF No. 28; Cross-Mot. – ECF No. 31; Reply – ECF No. 32. Citations refer to material in the
                                  27   Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of
                                       documents.
                                  28

                                       ORDER – No. 18-cv-03562-LB
                                   1   parties consented to magistrate-judge jurisdiction.3 Under Civil Local Rule 16–5, the matter is

                                   2   submitted for decision by this court without oral argument. The court grants the plaintiff’s motion

                                   3   for summary judgment and denies the defendant’s motion.

                                   4

                                   5                                               STATEMENT

                                   6   1. Procedural History

                                   7         On August 14, 2013, the plaintiff, then age 43, filed an application for disability insurance

                                   8   benefits under Title II and part A of Title XVIII of the SSA.4 She also applied for SSI and medical

                                   9   assistance on August 16, 2013 under Title XVI and Title XIX respectively of the SSA.5 She

                                  10   alleged a disability starting on December 31, 2009.6 In her application, the plaintiff identified her

                                  11   disability as “mental illness.”7

                                  12         The plaintiff’s application was initially denied on December 17, 2013 and on reconsideration
Northern District of California
 United States District Court




                                  13   on July 29, 2014.8 On September 9, 2014, the plaintiff filed a written request for a hearing.9 The

                                  14   ALJ E. Alis (the “ALJ”) held a hearing on October 25, 2016.10 During the hearing, the plaintiff

                                  15   amended her disability-onset date to August 14, 2013, the date of her disability-insurance benefits

                                  16   filing.11 The administrative record remained open for submission of additional records until

                                  17   November 14, 2016.12 On January 5, 2017, the ALJ issued an unfavorable decision.13 The plaintiff

                                  18
                                  19

                                  20   3
                                           Consent Forms – ECF Nos. 2, 13.
                                       4
                                  21       AR 216.
                                       5
                                           AR 282.
                                  22   6
                                           AR 216, 282.
                                  23   7
                                           AR 129.
                                       8
                                  24       AR 18, 153, 161.
                                       9
                                           AR 18, AR 167.
                                  25   10
                                            AR 18.
                                  26   11
                                            Mot. – ECF No. 28 at 1; AR 21.
                                       12
                                  27        AR 18.
                                       13
                                            AR 15.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          2
                                   1   requested a review of the decision on February 17, 2017, which the Appeals Council denied on

                                   2   March 7, 2017.14

                                   3         The plaintiff timely filed this action for judicial review and moved for summary judgment on

                                   4   April 23, 2019.15 The Commissioner filed a cross-motion for summary judgment on June 4,

                                   5   2019.16

                                   6

                                   7   2. Summary of Administrative Record

                                   8         2.1     Medical Records

                                   9                 2.1.1. Orchid Women’s Perinatal Treatment Services — Treating

                                  10         The plaintiff entered Orchid Women’s Perinatal Treatment Services (“Orchid”), a residential

                                  11   substance-abuse treatment program, on July 1, 2012, and completed the program on December 31,

                                  12   2012.17 During her time at Orchid, the plaintiff “willingly participated in the rigorous structure.”18
Northern District of California
 United States District Court




                                  13   She met weekly with a counselor/case manager and continued to “process around her sexual abuse

                                  14   as a child, as well as her childhood issues” and “[take] an in-depth look at mistakes she had made

                                  15   in the past.”19 The plaintiff resided in Orchid’s Sober Living Facility after completing the

                                  16   program.20

                                  17              2.1.2   Sausal Creek Outpatient Stabilization Clinic — Treating

                                  18         On May 14, 2012, the plaintiff went to Sausal Creek on referral from Highland General

                                  19   Hospital for a “psychiatric eval[uation]” for chronic depr obtain a diagnosis for her SSI

                                  20   application.21 The plaintiff smoked a half-pack of cigarettes a day and used cocaine for

                                  21

                                  22   14
                                            AR 214; Mot. – ECF No. 28 at 1.
                                  23   15
                                            ECF 28.
                                       16
                                  24        ECF 31.
                                       17
                                            AR 303.
                                  25   18
                                            Id.
                                  26   19
                                            Id.
                                       20
                                  27        Id.
                                       21
                                            AR 358, 361.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        3
                                   1   approximately 10 years, speed for 20 years, and alcohol “often.”22 In the mid-1990s, the plaintiff

                                   2   overdosed on a combination of her medication and alcohol in an attempt to commit suicide.23 In

                                   3   2010, she had a hysterectomy.24

                                   4         The plaintiff identified “unhappiness, loss of interest, insomnia, [and] isolation” as factors

                                   5   contributing to her depression.25 Her anxiety caused her “a lot of discomfort.” 26 The plaintiff took

                                   6   Trazodone for depression and took a “host” of other anti-depressants.27 Her mood was

                                   7   “depressed,” her affect was “flat,” her insight and judgment were “marginal,” and her thought

                                   8   process was “logical.”28 Her senses were “alert,” her orientation was to time, person, and place,

                                   9   her relatedness was “engaged,” her grooming was “fair,” and her speech was “slow.”29 The

                                  10   plaintiff had a “problem” with depression but posed no risk to herself or others.30

                                  11         On May 15, 2012, the plaintiff presented with “depression, hopelessness, anhedonia, insomnia,

                                  12   [and] isolat[ion]. [She] [w]ant[ed] to go to therapy, [and did] not want to be on medications. [She
Northern District of California
 United States District Court




                                  13   felt] better when she ha[d] a drink. [She had] significant anxiety, [and] irritability, worr[ied] too

                                  14   much, [and had] muscle tension.”31 She was “unable to work” and “[drank] alcohol regularly, 3

                                  15   glasses of wine daily.”32 Her medications did not “make a difference.”33 Dr. Emma Castro

                                  16   diagnosed the plaintiff with “Depressive disorder NOS [not otherwise specified], anxiety disorder

                                  17

                                  18
                                  19   22
                                            AR 359, 361.
                                  20   23
                                            AR 360.
                                       24
                                  21        AR 359.
                                       25
                                            AR 358. The physician’s name is unreadable in the administrative record.
                                  22   26
                                            AR 361.
                                  23   27
                                            AR 358.
                                       28
                                  24        AR 362.
                                       29
                                            Id.
                                  25   30
                                            AR 363.
                                  26   31
                                            AR 367.
                                       32
                                  27        AR 368.
                                       33
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                           4
                                   1   NOS, alcohol abuse, nicotine dependence, access to healthcare, [and] unemployment.”34 She

                                   2   prescribed Citalopram, continued the plaintiff’s Trazodone prescription, and recommended a

                                   3   therapy referral.35

                                   4         On July 6, 2012, the plaintiff said that the medications were working but asked if she could try

                                   5   a higher dosage.36 A physician prescribed Colepra and Celexa, and continued Trazodone.37 The

                                   6   plaintiff was discharged from Sausal Creek to Orchid House, a residential substance-abuse-

                                   7   treatment facility.38

                                   8              2.1.3   Crisis Program, Alameda County Mental Health — Treating

                                   9         On July 11, 2012, Registered Nurse (“RN”) Eve Mihata reported that the plaintiff “ha[d] been

                                  10   trying to get meds and therapy for at least the last 6mo. and [was] thwarted due to bureaucratic

                                  11   practices, ie she asked Dr. Rose for a referral to ACCESS for therapy but he declined saying that

                                  12   he was not a psychiatrist and he didn’t have the time to spend filling a 7 page form.”39 The
Northern District of California
 United States District Court




                                  13   plaintiff took Celexa and Trazodone and felt that her medications were “helpful.”40 She received

                                  14   food stamps and lived at Orchid House where she was “well into recovery successfully” for

                                  15   alcohol abuse.41

                                  16         The plaintiff was in therapy “off and on” since her mother died when the plaintiff was 17.42

                                  17   The plaintiff graduated from college.43 Her last gainful employment ended six years before and

                                  18
                                  19

                                  20
                                       34
                                         AR 369. NOS stands for “Not Otherwise Specified.” Ghanim v. Colvin, 763 F.3d 1154, 1158 n.3
                                       (9th Cir. 2014).
                                  21   35
                                            AR 369.
                                       36
                                  22        AR 375.
                                       37
                                         AR 373–75. The physician’s name is unreadable in the administrative record. It is unclear from the
                                  23   record if the attending physicians took the plaintiff off of Citalopram.
                                       38
                                  24        AR 373.
                                       39
                                            AR 377.
                                  25   40
                                            Id.
                                  26   41
                                            AR 379.
                                       42
                                  27        AR 377.
                                       43
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         5
                                   1   she was “underemployed,” had only a “sporadic income, and suffered from “poor access to

                                   2   healthcare.”44

                                   3         The plaintiff exhibited “substantial impairment” in “[d]aily activities, including employment,

                                   4   household responsibilities, and attending scheduled programs.”45 She was “oriented x3 and

                                   5   superficially cooperative [with] the interview. Mood and affect congruent acknowledges

                                   6   depression. Her thoughts [were] linear and unremarkable. Denie[d] [history] of serious [mental

                                   7   illness] or of family [history] of [the] same.”46 The plaintiff’s insight and judgment were intact and

                                   8   she was “above average intellectually.”47 Angela Callender, M.D., diagnosed the plaintiff with

                                   9   moderate Major Depressive Disorder, alcohol abuse, a “deferred” personality disorder, poor access

                                  10   to health care, underemployment, and a sporadic income. She assessed a score of 55 on the Global

                                  11   Assessment of Functioning Scale (“GAF”).48 Dr. Callender increased the plaintiff’s Celexa dosage

                                  12   and continued her on Trazodone for sleep.49 Dr. Callender and Nurse Mihata referred the plaintiff
Northern District of California
 United States District Court




                                  13   to Earth Circle for therapy.50

                                  14         On July 17, 2012, plaintiff had good hygiene and “managed [her] grooming.”51 She suffered

                                  15   from insomnia, felt miserable and worthless, had no desire and low self-esteem, and engaged in

                                  16   self-deprecation.52 She denied any suicidal or homicidal ideation.53 In the past, she tried numerous

                                  17

                                  18
                                  19   44
                                            AR 377–380.
                                  20   45
                                            AR 377.
                                       46
                                  21        AR 378.
                                       47
                                            Id.
                                  22   48
                                         AR 380. GAF scores rate a subject’s mental state and symptoms. The higher the GAF rating, the
                                  23   better the subjects’ coping and functioning skills. See Garrison v. Colvin, 759 F.3d 995, 1002 n.4 (9th
                                       Cir. 2014) (“[A] GAF score between 41 and 50 describes ‘serious symptoms’ or ‘any serious
                                  24   impairment in social, occupational, or school functioning.’”).
                                       49
                                            AR 379.
                                  25   50
                                            Id.
                                  26   51
                                            AR 381.
                                       52
                                  27        AR 382.
                                       53
                                            AR 382–83.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         6
                                   1   psychotropic medications.54 She last worked at Peet’s in 2006.55 Her longest job was a retail

                                   2   position she held for three and a half to four years.56 The plaintiff drank one and half to two bottles

                                   3   of wine every evening (and did so for the past two to three years).57 She denied using other

                                   4   drugs.58 The plaintiff appeared cooperative and pleasant, her psychomotor activity and speech was

                                   5   “WNL [within normal limits],” she did not have a movement disorder, and her mood was

                                   6   dysphoric.59 The plaintiff’s orientation, recent memory, remote memory, abstract thinking, and

                                   7   concentration were “WNL,” her level of consciousness was alert, and her level of

                                   8   intelligence/knowledge was above average.60 Her thought process was logical, and goal oriented,

                                   9   her insight was such that she “[a]ccept[ed] problems [and] want[ed] help,” and her appetite,

                                  10   thought content, and judgment were WNL.61 She denied experiencing hallucinations.62 The

                                  11   plaintiff had a partial response to Celexa with no side effects, and it was unclear whether she

                                  12   needed Trazodone.63 Dr. Callender diagnosed the plaintiff with not having a “primary support
Northern District of California
 United States District Court




                                  13   group,” occupational problems, poor access to health care, and economic issues.64 She rated the

                                  14   plaintiff’s GAF at 50, five points lower than the highest GAF she experienced over the past year,

                                  15   and diagnosed her with depression, anhedonia, insomnia, energy loss, feelings of guilt and

                                  16   worthlessness, and an alcohol-substance-abuse-disorder.65

                                  17

                                  18   54
                                            AR 382.
                                  19   55
                                            Id.
                                       56
                                  20        Id.
                                       57
                                            AR 381.
                                  21   58
                                            Id.
                                  22   59
                                            Id.
                                       60
                                  23        Id.
                                       61
                                            AR 383.
                                  24   62
                                            Id.
                                  25   63
                                            Id.
                                       64
                                  26        Id.
                                       65
                                         AR 383–84. “A GAF of 50 reflects a serious limitation on a claimant’s ability to perform basic life
                                  27   tasks.” Cravens v. Colvin, No 13–cv–00070–NJV, 2013 WL 5781481, at n.1 (internal citation
                                       omitted).
                                  28

                                       ORDER – No. 18-cv-03562-LB                         7
                                   1         On July 18, 2012, Nurse Mihata described the plaintiff’s mood as “euthymic” and noted that

                                   2   she had “concerns regarding her anger and inability to function in the work world.” 66 She was

                                   3   three weeks sober, did not express any suicidal or homicidal ideation, exhibited well-constructed

                                   4   thoughts,” and did not show any “signs of derailment.”67 Nurse Mihata referred the plaintiff to

                                   5   ACCESS for therapy.68 The plaintiff’s diagnosis of “depression” made her ineligible for a

                                   6   discounted bus pass. 69 Nurse Mihata modified the plaintiff’s diagnosis to “Major Depression.” 70

                                   7         By August 7, 2012, the plaintiff was assigned a therapist.71 The plaintiff expressed concerns

                                   8   about her SSI application because she received an unfavorable decision, her lawyer stopped

                                   9   responding to her, and she felt anxious about her petition for reconsideration.72 Her mood

                                  10   “continue[d] to be depressed.”73 She was “cooperative” and acknowledged some improvement.74

                                  11   Her plan was to “[c]ontinue sobriety. Keep [p]rimary care appointment. Follow through w/SSi

                                  12   [sic] reconsideration.”75
Northern District of California
 United States District Court




                                  13         On August 7, 2012, the plaintiff had side effects from Trazodone including coughing and

                                  14   sneezing.76 She did not have any side effects from Celexa and said that her depression improved

                                  15   by 25–33%. 77 The medication did not improve her anxiety, which included phobias of “clowns

                                  16

                                  17

                                  18
                                  19   66
                                            AR 388.
                                  20   67
                                            Id.
                                       68
                                  21        Id.
                                       69
                                            AR 390.
                                  22   70
                                            Id.
                                  23   71
                                            AR 393.
                                       72
                                  24        Id.
                                       73
                                            Id.
                                  25   74
                                            Id.
                                  26   75
                                            Id.
                                       76
                                  27        AR 391.
                                       77
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         8
                                   1   and men.”78 The plaintiff intended to work on her anxiety in therapy.79 Dr. Callender increased the

                                   2   plaintiff’s Celexa prescription and discontinued her Trazodone prescription.80

                                   3         On September 11, 2012, the plaintiff was doing well at Orchid House and was two-and-a-half

                                   4   months’ sober.81 She was responding to her anti-depressants, had ongoing appointments with her

                                   5   therapist, and was receiving her medications from her primary-care physician.82 The plaintiff was

                                   6   concerned about her 2009 SSI application. 83 Nurse Mihata and the plaintiff discussed the

                                   7   possibility of “enlisting Mental Health Advocates who may be able to follow up [on her SSI].”84

                                   8   The plaintiff was “compliant w/her medications,” “following through with [her] goals . . . [and]

                                   9   movi[ng] up in the program [at Orchid] where she [was] entrusted to travel independent[]ly to

                                  10   appointments . . . .”85 The plaintiff was discharged from Alameda County Behavioral Health Care

                                  11   Services and told to continue her therapy sessions.86 She would follow up with Nurse Mihata if

                                  12   she found herself in “further difficulty.”87
Northern District of California
 United States District Court




                                  13         On September 11, 2012, the plaintiff’s mood was “OK.”88 “Some of her issues [were] stirred

                                  14   up [in therapy] but that’s good in her estimate.”89 Dr. Callender advised the plaintiff to continue

                                  15   Celexa, continue therapy, and continue to visit her primary-care physician.90

                                  16

                                  17

                                  18
                                       78
                                            Id.
                                  19   79
                                            Id.
                                  20   80
                                            Id.
                                       81
                                  21        AR 395.
                                       82
                                            Id.
                                  22   83
                                            Id.
                                  23   84
                                            Id.
                                       85
                                  24        Id.
                                       86
                                            Id.
                                  25   87
                                            Id.
                                  26   88
                                            AR 394.
                                       89
                                  27        Id.
                                       90
                                            Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        9
                                   1               2.1.4   Alameda County Medical Center — Treating

                                   2         From May 22, 2012 to July 22, 2013, the plaintiff was admitted the Highland Campus

                                   3   Emergency Department of the Alameda County Medical Center for various physical ailments.91

                                   4         On January 28, 2013 the plaintiff saw Sharone A. Abramowitz, M.D..92 The plaintiff told Dr.

                                   5   Abramowitz that she was previously treated for depression and PTSD, was emotionally abused

                                   6   and molested as a child, and was raped during her early twenties.93 The plaintiff “fe[lt] triggered

                                   7   by men in certain con[texts], such as, male cashiers. She had a couple of past flashbacks, she

                                   8   avoid[ed] intimacy with men, ha[d] insomnia, and c[ould] be irritable.”94 Citalopram “allow[ed]

                                   9   her to tolerate being in public.”95 She was six months’ sober.96 After Orchid House, she entered an

                                  10   outpatient-recovery program facilitated by East Oakland Recovery, which she attended three times

                                  11   a week in addition to Alcoholics Anonymous (“AA”) meetings.97 Stress increased her desire to

                                  12   drink but this desire only surfaced about once a week.98
Northern District of California
 United States District Court




                                  13         The plaintiff was “neatly groomed, cooperative, and polite.”99 Her speech was “articulate, not

                                  14   slow or pressured.”100 She had a “[b]road affect. Not manic. Somewhat anxious.”101 She

                                  15   “[s]eem[ed] committed to sobriety.” 102 She had no suicidal ideation, homicidal ideation,

                                  16   hallucinations, or delusions currently.”103 She did not exhibit any signs of a “formal thought

                                  17

                                  18
                                       91
                                            AR 401, 412, 414, 418, 420, 422, 424.
                                  19   92
                                            AR 408.
                                  20   93
                                            Id.
                                       94
                                  21        Id.
                                       95
                                            Id.
                                  22   96
                                            Id.
                                  23   97
                                            Id.
                                       98
                                  24        Id.
                                       99
                                            AR 409.
                                  25   100
                                             Id.
                                  26   101
                                             Id.
                                       102
                                  27         Id.
                                       103
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        10
                                   1   disorder” and appeared “[g]oal directed and coherent.”104 Her judgment and insight were “good”

                                   2   and from a cognitive standpoint she seemed “[a]lert and oriented x3,” showing no signs of “gross

                                   3   memory abnormalities.”105

                                   4         Dr. Abramowitz diagnosed the plaintiff with PTSD, “[a]lcohol dependence,” a [h]istory of

                                   5   childhood and adult abuse,” and “[s]tatus post hysterectomy in 2010 and anemia.”106 The plaintiff

                                   6   did well with psychotherapy in the past, “want[ed] more session[s] via [the hospital’s Health

                                   7   Professions Advisory Committee, or “HPAC”],” and “need[ed] a social worker to complete the

                                   8   HPAC re-application.”107 The plaintiff used to take Trazodone, which left her feeling sedated, and

                                   9   Amitriptyline, which was unhelpful.108 Dr. Abramowitz prescribed Gabapentin for anxiety

                                  10   management and alcohol recovery and continued her on Citalopram for sleep.109 She

                                  11   recommended that the plaintiff’s primary-care physician prescribe Naltrexone if she started

                                  12   craving alcohol.110 Dr. Abramowitz referred the plaintiff to Keturah Hood, MSW, so that the
Northern District of California
 United States District Court




                                  13   plaintiff could continue working with her psychotherapist through HPAC.111 Because of the

                                  14   plaintiff’s mood disorder and alcohol history, Dr. Abramowitz recommended that the plaintiff’s

                                  15   “thyroid function test, her B12, folate, her liver functions tests, [] her lipids,” and her “MCV,

                                  16   LFTs, and triglycerides” be checked because “if they have gone down, [that could] possibly

                                  17   reinforce[] her sobriety.”112

                                  18         On June 14, 2013, the plaintiff was “neatly groomed, [had a] broad affect, stable mood, [and]

                                  19   mild anxiety with some dysthymia, as [she] face[d] emotions without use of alcohol.” 113 She

                                  20
                                       104
                                  21         Id.
                                       105
                                             AR 409–10.
                                  22   106
                                             AR 410.
                                  23   107
                                             Id.
                                       108
                                  24         AR 409.
                                       109
                                             AR 410.
                                  25   110
                                             Id.
                                  26   111
                                             Id.
                                       112
                                  27         AR 410–11.
                                       113
                                             AR 403.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        11
                                   1   “denie[d] significant alcohol cravings.”114 Her affect regulation in particular proved difficult “as

                                   2   she face[d] life clean and sober.”115 The plaintiff attended AA meetings three times per week, was

                                   3   working with a sponsor, and saw her therapist every other week.116 She was living in a sober

                                   4   environment.117 Her boyfriend was in jail.118 The plaintiff took Gabapentin for anxiety, which,

                                   5   along with Citalopram, appeared to be controlling some of her symptoms.119 Dr. Abramowitz

                                   6   increased the plaintiff’s Gabapentin dosage to help her “cope with affect regulation while sober”

                                   7   and taught her some abdominal breathing techniques.120 She continued the plaintiff’s Citalopram

                                   8   prescription and referred her to East Bay Meditation Center.121

                                   9         On August 14, 2013, Babaria Palav, M.D., reported that the plaintiff felt well overall but

                                  10   “continue[d] to have some poor sleep.”122 Melatonin alleviated her insomnia “intermittently” and

                                  11   she drank coffee “numerous” times throughout the day, finishing her final cup around 6 or 7 p.m.

                                  12   each night.123 Dr. Palav counselled “improved sleep hygiene,” including avoiding caffeine late in
Northern District of California
 United States District Court




                                  13   the day.124 The plaintiff was one year sober and attended AA meetings.125 She took Citalopram for

                                  14   depression and said that it was becoming increasingly less effective.126 The plaintiff requested a

                                  15   behavioral-health referral, and Dr. Palav directed her to Dr. Abramowitz.127 The plaintiff was

                                  16

                                  17
                                       114
                                  18         Id.
                                       115
                                             Id.
                                  19   116
                                             Id.
                                  20   117
                                             Id.
                                       118
                                  21         Id.
                                       119
                                             Id.
                                  22   120
                                             Id.
                                  23   121
                                             AR 404.
                                       122
                                  24         AR 398.
                                       123
                                             Id.
                                  25   124
                                             AR 400.
                                  26   125
                                             AR 398.
                                       126
                                  27         Id.
                                       127
                                             AR 399.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         12
                                   1   nearing the end of her twelve insurance-approved therapy sessions.128 Dr. Palav agreed to help

                                   2   contact her insurance to see whether the plaintiff could secure coverage for an additional few

                                   3   months of therapy.129

                                   4               2.1.5   Lesleigh Franklin, Ph.D. — Examining

                                   5         On December 13, 2013, Elizabeth Walser, MSW, Psy.D., examined the plaintiff, and Lesleigh

                                   6   Franklin, Ph.D., supervised and made the final determination about the plaintiff’s “current

                                   7   cognitive and emotional functioning.”130

                                   8         The plaintiff was an only child. “Her mother reportedly expressed negative feelings about
                                   9   being a parent, and [the plaintiff] felt unloved and unwanted.”131 She was bullied because of her
                                  10   ethnicity and was “targeted within her own family.”132 “Her cousins made fun of her and picked
                                  11   on her. One cousin sexually abused her. This occurred on multiple occasions.”133 She did not tell
                                  12   her parents about the assault because she feared her mother would blame her and her father would
Northern District of California
 United States District Court




                                  13   be “disappointed in her.”134
                                  14         The plaintiff’s mother died of cancer when she was a teenager.135 She became depressed and
                                  15   dealt with “severe” anxiety and grief but did not seek treatment.136 Her anxiety heightened after
                                  16   she was raped at age twenty-one and she started experiencing panic attacks and attempted to
                                  17   commit suicide.137 She received SSI for her depression in the 1990s.138 In her twenties, she
                                  18
                                  19

                                  20   128
                                             Id.
                                       129
                                  21         Id.
                                       130
                                             AR 462.
                                  22   131
                                             AR 463.
                                  23   132
                                             Id.
                                       133
                                  24         Id.
                                       134
                                             Id.
                                  25   135
                                             Id.
                                  26   136
                                             Id.
                                       137
                                  27         AR 462–63.
                                       138
                                             AR 462.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        13
                                   1   received treatment at Oakland Therapy and Bay Area Women Against Rape (BWAR).139 In her
                                   2   thirties, she developed depressive symptoms and started drinking to “[calm] down enough so that
                                   3   she could date.140 This led to “some risky sexual behaviors.”141 In 2012, she entered Orchid
                                   4   Women’s Recovery Center and, after graduating, entered a sober-living program that offered her
                                   5   “weekly case management support.”142 As of December 2013, she was seventeen months’ sober
                                   6   and regularly attended AA meetings.143
                                   7         The plaintiff got her AA from the Art Institute in Denver and her BA in 2008.144 She had

                                   8   summer jobs during high school and worked “at a photo lab and a second hand clothing store”

                                   9   during college.145 Later, she worked at various music stores, at Peet’s Coffee, and as an “in home

                                  10   caregiver.”146 Her last job ended in 2010.147 The plaintiff “complained of sadness, low self-esteem,

                                  11   anxiety, dissociation, and sleep problems.”148

                                  12         On a questionnaire, the plaintiff described her quality of life as being “somewhere between
Northern District of California
 United States District Court




                                  13   satisfactory and in need of improvement.”149 She had a license, a car, a few friends, and a

                                  14   boyfriend.150 She felt “uncomfortable with sex and affection” and, with the exception of her father,

                                  15   was estranged from most of her family members.151

                                  16

                                  17

                                  18
                                       139
                                             AR 463.
                                  19   140
                                             AR 462–64.
                                  20   141
                                             AR 464.
                                       142
                                  21         Id.
                                       143
                                             Id.
                                  22   144
                                             AR 463.
                                  23   145
                                             Id.
                                       146
                                  24         Id.
                                       147
                                             AR 462.
                                  25   148
                                             AR 462, 464.
                                  26   149
                                             AR 464.
                                       150
                                  27         Id.
                                       151
                                             AR 462, 464.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        14
                                   1         Dr. Franklin and Dr. Walser administered a clinical interview and numerous tests.152 On the

                                   2   day of the evaluation, the plaintiff’s mood was depressed, she had a “restricted range of affect,”

                                   3   her thought processes were “normal,” she did not exhibit any signs of hallucinations, and she

                                   4   “denied suicidal and homicidal ideation.”153 The plaintiff took Celexa (for depression) and

                                   5   Gabapentin (for anxiety).154 She was “adequately groomed” and had “no overt gross motor

                                   6   slowing.” 155 “[H]er fine motor skills were normal except that she exhibited a tremor under

                                   7   pressure in the cognitive testing. . .[and she] became excessively sweaty.”156 The plaintiff could

                                   8   pay “sufficient attention to complete the evaluation” but there were some “gaps in her memory”

                                   9   about parts of her past.157 She was sufficiently oriented “to person, place, time, and situation” and

                                  10   as the evaluation progressed, she became less anxious and more forthcoming.158 She seemed

                                  11   “emotionally disengaged from the material she presented.”159 The plaintiff showed “adequate

                                  12   insight into her difficulties” and was able to articulate her coping mechanisms.160 Her judgment
Northern District of California
 United States District Court




                                  13   was “fair” and she did not consume “alcohol or drugs on the day of the evaluation.”161

                                  14         The Wechsler Abbreviated Scale of Intelligence, Second Edition (WASI-II) measures

                                  15   intelligence functioning.162 Overall, the plaintiff’s intellectual skills were “solid.”163 She exhibited

                                  16   “superior” verbal-comprehension skills, “average” perceptual reasoning, and “average” full-scale

                                  17

                                  18
                                  19   152
                                             AR 462.
                                  20   153
                                             AR 465.
                                       154
                                  21         AR 464.
                                       155
                                             AR 465.
                                  22   156
                                             Id.
                                  23   157
                                             Id.
                                       158
                                  24         Id.
                                       159
                                             Id.
                                  25   160
                                             Id.
                                  26   161
                                             Id.
                                       162
                                  27         Id.
                                       163
                                             AR 466.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         15
                                   1   intelligence.164 Her IQ was 107, placing her in the “68th percentile in the Average Range.”165 Dr.

                                   2   Walser and Dr. Franklin indicated that “[t]here was moderate variability between index scores”

                                   3   and that the IQ score should “be interpreted with caution.”166

                                   4         The Repeatable Battery for the Assessment of Neuropsychological Statues (RBANS)-Form A

                                   5   measures “cognitive functioning in the areas of memory, attention, visuospatial abilities, and

                                   6   language functioning.”167 The plaintiff’s scores for immediate memory, language, attention, and

                                   7   delayed memory were average and her visuospatial/constructional score was “far below

                                   8   average.”168 Her overall score was 92, which placed her in the 30th percentile or “average”

                                   9   range.169

                                  10         The Mini Mental State Examination (MMSE) screens for cognitive impairment.170 The

                                  11   plaintiff’s overall MMSE score “was 28/30, placing her in the Intact Functioning range.”171 She

                                  12   successfully followed instructions and could spell words backwards, understand abstractions,
Northern District of California
 United States District Court




                                  13   repeat phrases back exactly, and recall words upon delay.172

                                  14         The Trail Making A & B screens for executive functioning.173 The plaintiff was able to connect

                                  15   a series of numbers without error “within normal limits” and could shift from number to letter at an

                                  16   “adequate pace.”174 These results did not suggest “significant problems with executive

                                  17   functioning.”175

                                  18
                                  19   164
                                             Id.
                                  20   165
                                             Id.
                                       166
                                  21         Id.
                                       167
                                             Id.
                                  22   168
                                             Id.
                                  23   169
                                             AR 466–67.
                                       170
                                  24         AR 467.
                                       171
                                             Id.
                                  25   172
                                             Id.
                                  26   173
                                             Id.
                                       174
                                  27         Id.
                                       175
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        16
                                   1         The Miller Forensic Assessment of Symptoms (M-Fast) measures whether someone is prone to

                                   2   overstating or exaggerating their symptoms.176 The plaintiff’s M-FAST score “indicat[ed] that she

                                   3   [was] in a higher level of distress [depression] then is seen in the general population, but there is a

                                   4   very low probability that she is malingering.”177

                                   5         The Beck Depression Inventory, Second Edition (BDI-II) measures depressive symptoms.178

                                   6   The plaintiff’s BDI scored in the “severe range for depressive symptoms.”179 Her symptoms

                                   7   included sleep disturbance, exhaustion, lack of energy, poor appetite, and no sex drive. 180 She

                                   8   often felt like crying and felt “foggy, dizzy, and unable to think.”181 She could concentrate when

                                   9   necessary.182 She was indecisive, ignored her problems, felt “sad, guilty, and pessimistic, about her

                                  10   future,” “compare[d] herself to others,” and fe[lt] “damaged and worthless.” 183 “She struggle[d]

                                  11   with anhedonia, but she blame[d] herself for this and [thought] if she tried harder, she would have

                                  12   more fun and so would the other people around her.”184
Northern District of California
 United States District Court




                                  13         The Beck Anxiety Inventory (BAI) measures anxiety. 185 Her score indicated a “severe anxiety

                                  14   disorder[] . . [that] has its roots in her trauma history.”186

                                  15         The Posttraumatic Stress Checklist-Civilian Version (PCL-C) measures post-traumatic stress in

                                  16   the civilian population.187 Her score indicated civilian PTSD.188 “[S]he [had] recurrent intrusive

                                  17

                                  18
                                       176
                                             Id.
                                  19   177
                                             Id.
                                  20   178
                                             Id.
                                       179
                                  21         Id.
                                       180
                                             AR 468.
                                  22   181
                                             Id.
                                  23   182
                                             Id.
                                       183
                                  24         Id.
                                       184
                                             Id.
                                  25   185
                                             Id.
                                  26   186
                                             Id.
                                       187
                                  27         Id.
                                       188
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          17
                                   1   memories and dreams about the past,” “experience[d] some physiological reactivity to even mild

                                   2   triggers, and [got] dizzy, tremulous, wobbly, and excessively sweaty.”189 “Her triggers [were] not

                                   3   just sexual. When someone put[] pressure on her, she [could] be triggered into a state of panic.”190

                                   4   As a result, she isolated herself, avoided being in situations “where she experience[d] pressure,”

                                   5   and performed better in one-on-one interactions.191 The plaintiff worked on her PTSD in individual

                                   6   therapy (she found group therapy “threatening”) because she “ha[d] enough insight to know that

                                   7   avoiding treatment ma[de] her worse.”192 She found “emotional work slow and painful” and often

                                   8   dissociated during her sessions.193 “She [believed] she disassociated a lot in her late twenties and

                                   9   thirties” and continued to disassociate as she aged.194 The plaintiff struggled to develop “normal

                                  10   relationships with men. 195 The plaintiff was “not psychotic, and there was no evidence presented

                                  11   that there have been episodes of mania. [The plaintiff] reported a history of being visited by spirits,

                                  12   but in the context of her family and Native American culture, these experiences were not
Northern District of California
 United States District Court




                                  13   interpreted as delusional. Her situation [was] no longer complicated by substance abuse.”196

                                  14         Dr. Franklin diagnosed the plaintiff with PTSD with “[d]epersonalization and [d]erealization,”

                                  15   moderate major depressive disorder, alcohol use disorder (in remission), partner relational

                                  16   problems, occupational problems, housing problems, and low income.197 The plaintiff was

                                  17   competent, “emotionally disconnected from her experiences,” and suffered from “hypervigilance,

                                  18   fear, sadness, and dissociation in her adulthood.”198 She scored in the “severe” range for

                                  19

                                  20
                                       189
                                  21         Id.
                                       190
                                             Id.
                                  22   191
                                             Id.
                                  23   192
                                             Id.
                                       193
                                  24         Id.
                                       194
                                             Id.
                                  25   195
                                             AR 469.
                                  26   196
                                             Id.
                                       197
                                  27         Id.
                                       198
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        18
                                   1   depression and anxiety and presented with PTSD symptoms.199 The plaintiff had “poor” self-

                                   2   esteem, “average intelligence,” “mostly adequate neurocognitive skills,” “mild cognitive slowing,”

                                   3   and a lower performance on visuospatial constructional tasks “then would be expected given her

                                   4   other skills and abilities.”200 The plaintiff could “manage her money appropriately,” and her

                                   5   alcohol abuse issues appeared to be under control, meaning she would not require a payee if

                                   6   awarded SSI.201

                                   7         Regarding the plaintiff’s functional abilities in the workplace, Dr. Franklin found the

                                   8   following:

                                   9               [The plaintiff] has been able to live independently and work in the past, but she has
                                                   not worked in a full time job since 2006. Based on the testing results, it is likely that
                                  10               [the plaintiff] would have no difficulty remembering and following sample
                                                   instructions while at work and she would likely have mild trouble remembering and
                                  11
                                                   following complex directions. Her ability to pay attention is good on formal
                                  12               measures, but in an emotionally laden situation, she could have moderate difficulties.
Northern District of California




                                                   Her ability to perform tasks at a reasonable pace would be mildly impaired. Her
 United States District Court




                                  13               ability to get along with the public and coworkers would be moderately impaired due
                                                   to her anxiety and inhibitions, and her ability to accept criticism and redirection form
                                  14               supervisors would likely be moderately impaired. Her ability to get to work and
                                  15               follow a schedule has been very poor in recent years. Her work at Peet’s ended due
                                                   to conflicts over attendance, and she left her last informal job because she could not
                                  16               manage the schedule. [The plaintiff] isolates when under stress, therefore her work
                                                   would be markedly impacted by her mental health situation. Her mental health
                                  17               symptoms could markedly interfere with appropriate work functioning if she were to
                                                   overcome her anxiety and find work. In the face of normal work stressors, [the
                                  18
                                                   plaintiff] could dissociate or simply leave in order to manage any uncomfortable
                                  19               feelings that might arise. This situation has lasted for the last 8 years, and even with
                                                   intensive treatment, it is likely she will continue to have significant difficulties in the
                                  20               future.202
                                  21
                                             The plaintiff showed mild difficulties “[u]nderstand[ing], remember[ing], and carry[ing] out
                                  22
                                       detailed instructions” and “perform[ing] at a consistent pace without an unreasonable number and
                                  23

                                  24

                                  25   199
                                             Id.
                                  26   200
                                             Id.
                                       201
                                  27         AR 470.
                                       202
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                              19
                                   1   length of rest periods.” 203 She showed moderate difficulties “maintain[ing] attention and

                                   2   concentration for two-hour segments,” “get[ting] along and work[ing] with others,” “interact[ing]

                                   3   appropriately with the general public,” “accept[ing] instructions and respond[ing] appropriately to

                                   4   criticism from supervisors.” 204 She showed marked difficulties “respond[ing] appropriately to

                                   5   changes in a routine work setting and deal[ing] with normal work stressors,” “complet[ing] a

                                   6   normal workday and workweek without interruptions from psychologically based symptoms,”

                                   7   “maintain[ing] regular attendance,” and “be[ing] punctual within customary, usually strict

                                   8   tolerances.”205

                                   9         On July 10, 2014, Dr. Franklin filed out a “Mental Impairment Questionnaire.”206 She

                                  10   diagnosed the plaintiff with “maj depression,” PTSD, “alcohol use, sustained remission,” and

                                  11   difficulties in aspects of her life including “social, occupational, housing, economic.”207 The

                                  12   plaintiff suffered from the following symptoms: “[a]nhedonia or pervasive loss of interest in
Northern District of California
 United States District Court




                                  13   almost all activities,” “[a]ppetite disturbance with weight change,” “[d]ecreased energy,” flat

                                  14   affect, “[f]eelings of guilt or worthlessness,” [g]eneralized persistent anxiety,” “[m]ood

                                  15   disturbance,” “[r]ecurrent and intrusive recollections of a traumatic experience, which [we]re a

                                  16   source of marked distress,” “[p]ersistent disturbances of mood or affect,” “[a]pprehensive

                                  17   expectation,” “[e]motional withdrawal or isolation,” “[v]igilance and scanning,” and “[s]leep

                                  18   disturbance.”208 Gabapentin, “[could] have implications for working” because side effects include

                                  19   dizziness and fatigue.209 The plaintiff’s MMSE score (28/30) reflected a “mild impairment[;]

                                  20   however[,] this d[id] not take into account social difficulties presented by [the] client.”210 The

                                  21

                                  22   203
                                             AR 471.
                                  23   204
                                             Id.
                                       205
                                  24         Id.
                                       206
                                             AR 472.
                                  25   207
                                             Id.
                                  26   208
                                             Id.
                                       209
                                  27         Id.
                                       210
                                             AR 473.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        20
                                   1   plaintiff was not a “malingerer,” her impairments were not caused by substance abuse, she did not

                                   2   have a low IQ, and her mental condition did not exacerbate her “experience of pain or any other

                                   3   physical symptom.”211

                                   4         The plaintiff had a number of impairments that impacted her ability to do “work-related

                                   5   activities on a day-to-day basis in a regular work setting” and Dr. Franklin estimated that the

                                   6   plaintiff’s impairments would make her absent from work “more than four days per month.”212 The

                                   7   plaintiff exhibited mild impairments carrying out simple instructions and being cognizant of

                                   8   “normal [work] hazards and tak[ing] appropriate precautions.”213 She exhibited moderate

                                   9   impairments maintaining attention for two hours, sustaining an “ordinary routine without special

                                  10   supervision,” working in close proximity to others “without being unduly distracted,” making

                                  11   “simple work related decisions,” performing “at a consistent pace without an unreasonable number

                                  12   and length of rest periods,” asking basic questions or asking for help, “accept[ing] instructions and
Northern District of California
 United States District Court




                                  13   respond[ing] appropriately to criticism from supervisors,” and getting along with co-workers

                                  14   without “unduly distracting them or exhibiting behavioral extremes.”214 She exhibited marked

                                  15   difficulties attending work regularly and being punctual “within customary, usually strict

                                  16   tolerances” and finishing a normal workday/workweek “without interruptions from

                                  17   psychologically based symptoms.”215 She exhibited extreme difficulties coping with “normal work

                                  18   stress.”216

                                  19         The plaintiff had a mild impairment “carry[ing] out detailed instructions” and marked

                                  20   impairments “set[ting] realistic goals or mak[ing] plans independently of others” and coping with

                                  21   work stress.217

                                  22

                                  23   211
                                             AR 472.
                                       212
                                  24         AR 472, 474 (emphasis in the original).
                                       213
                                             AR 474.
                                  25   214
                                             Id.
                                  26   215
                                             Id.
                                       216
                                  27         Id.
                                       217
                                             AR 475.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        21
                                   1         She had moderate impairments interacting “appropriately with the general public,” maintaining

                                   2   “social[ly] appropriate behavior,” travelling in unfamiliar places, and using public

                                   3   transportation.218

                                   4         Dr. Franklin concluded that the plaintiff had moderate deficiency in “concentration,

                                   5   persistence[,] or pace” and marked difficulty in maintaining her social functioning.219 Dr. Franklin

                                   6   did not identify any episodes of decompensation.220

                                   7         On September 29, 2016, Dr. Franklin supervised a psychological evaluation of the plaintiff

                                   8   conducted by Dionne Childs, MS.”221

                                   9         Regarding her occupational history, the plaintiff said:

                                  10               [S]he tend[ed] to get fired from office positions because she [was] ‘not good at desk
                                                   jobs.’ She reported that she last worked at the end of 2014 in a day program for
                                  11               developmentally delayed adults and dealt with difficult and violent clients there. She
                                                   stated she did well at this job, but “lateness and paperwork” became a problem and
                                  12
Northern District of California




                                                   at the time she had recently begun the alcohol recovery process. She indicated that
 United States District Court




                                  13               persistent obstacles to obtaining and maintaining gainful employment are related to
                                                   the fact that she experiences periods where she progressively zones out while
                                  14               completing job tasks and then progressively returns to a state where she is able to
                                                   resume the task. 222
                                  15

                                  16
                                             In addition to a clinical interview, Dr. Franklin and Ms. Child administered the M-FAST,
                                  17
                                       MMSE, RBANS, and Trail Making A & B tests.223 Throughout the evaluation, the plaintiff had a
                                  18
                                       pleasant disposition and was engaged and open about her experiences.224 She was oriented to
                                  19
                                       “person, place and time,” her attention was normal, she “worked at a rate that was adequate as
                                  20
                                       compared with peers,” and she was able to sustain attention well enough to remember short strings
                                  21

                                  22

                                  23   218
                                             AR 475.
                                       219
                                  24         Id.
                                       220
                                             AR 475–76.
                                  25   221
                                             AR 546.
                                  26   222
                                             AR 547.
                                       223
                                  27         AR 546.
                                       224
                                             AR 548.
                                  28

                                       ORDER – No. 18-cv-03562-LB                           22
                                   1   of information.”225 She exhibited delayed and immediate memory.226 Her speech was normal, her

                                   2   affect was appropriate, her mood was anxious, and her insight and judgment were both fair.227

                                   3   “Her fund of knowledge, intelligence and abstraction appear[ed] to be within the average range”

                                   4   and she “was able to converse in a manner that was suitable for the evaluator to collect [the

                                   5   necessary] information.”228 Dr. Franklin wrote that the results of the assessment were a “valid

                                   6   representation of [the plaintiff’s] psychological and cognitive functioning.”229

                                   7         The plaintiff scored 100 on the RBANS Language index, which was in the 50th percentile.230

                                   8   On the RBANS Visuospatial/Constructional index, she scored 81, which placed her in the 10th

                                   9   percentile, “Low Average range.”231 She scored an 87 on the RBANS Immediate Memory index,

                                  10   placing her in the 19th percentile, “Low Average range.”232 On the RBANS Delayed Memory

                                  11   index, she scored an 83, which placed her in the 13th percentile.233 She scored a 106 on the RBANS

                                  12   Attention index, placing her in the 66th percentile, average range.234
Northern District of California
 United States District Court




                                  13         The plaintiff said that “experience[d] frequent and unpredictable periods of dissociation

                                  14   coupled with the ability to function within average range on attention measures when outside of

                                  15   this dissociative state.”235 The plaintiff showed “impaired performance on measures of executive

                                  16   functioning, which involves the cognitive ability to preview, plan, sequence, and modify

                                  17   actions.”236 Her Trails A performance was within normal limits and her Trails B performance was

                                  18
                                  19   225
                                             Id.
                                  20   226
                                             Id.
                                       227
                                  21         Id.
                                       228
                                             Id.
                                  22   229
                                             AR 549.
                                  23   230
                                             Id.
                                       231
                                  24         Id.
                                       232
                                             Id.
                                  25   233
                                             Id.
                                  26   234
                                             AR 550.
                                       235
                                  27         Id.
                                       236
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         23
                                   1   impaired.237 “On the MMSE, [the plaintiff] was unable to count backward by sevens. She was able

                                   2   to spell the word ‘world’ backward.”238 Her overall MMSE score was 29/30, “suggesting no

                                   3   impairment.”239 Her overall cognitive assessment score was in the 16th percentile low average

                                   4   range.240

                                   5         The plaintiff scored a 2 on M-FAST, showing that she “was not prone to overstate the severity

                                   6   of her symptoms. . . . she was generally telling the truth and putting forth adequate effort.”241 The

                                   7   plaintiff reported experiencing the following symptoms:

                                   8
                                                   [D]epressive symptoms that included: depressed mood, loss of interest, sleep
                                   9               disturbance, psychomotor retardation, fatigue, feelings of worthlessness/guilt, poor
                                                   concentration, and suicidality. She endorsed additional symptoms related to
                                  10               Posttraumatic Stress Disorder: a traumatic event where death or serious injury was
                                  11               intensely feared; reexperiencing of the event; avoidance of associated stimuli,
                                                   reduced interest in participating in activities, feeling detached or estranged, and a
                                  12               sense of foreshortened future; and increased arousal or angry outbursts,
Northern District of California
 United States District Court




                                                   hypervigilance, and exaggerated startle response. Additionally[,] she reported
                                  13               extreme difficulty with focus and attention to the point that multiple times per day
                                                   she experiences periods of dissociating and zoning out and then returning to previous
                                  14
                                                   functioning. Dissociation is often seen as a response to emotional trauma. 242
                                  15
                                             The plaintiff “[wa]s a hermit” and was generally “‘leery of people.’”243
                                  16
                                             Dr. Franklin diagnosed the plaintiff with major depressive disorder, PTSD, unspecified
                                  17
                                       dissociative disorder, relational problems, occupational problems, and low income.244 “Global
                                  18
                                       Assessment of Functioning would describe [the plaintiff] as having serious impairment in social
                                  19
                                       and occupational functioning.”245 Regarding her employment in particular, Dr. Franklin wrote:
                                  20

                                  21
                                       237
                                             Id.
                                  22   238
                                             Id.
                                  23   239
                                             Id.
                                       240
                                  24         Id.
                                       241
                                             Id.
                                  25   242
                                             AR 551.
                                  26   243
                                             Id.
                                       244
                                  27         Id.
                                       245
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                           24
                                   1   “the frequent and unpredictable nature of her dissociative states is quite problematic despite a

                                   2   snapshot of attention scores that suggest otherwise average functioning.”246 “[S]he has had

                                   3   difficulty maintaining and obtaining employment. She has had difficulty remembering and

                                   4   following instructions, low frustration tolerance, and trouble consistently complying with strict

                                   5   workplace expectations.”247 He noted that there was “no evidence of substance use on the day of

                                   6   the evaluation and no evidence that she was exaggerating her symptoms for personal gain.”248

                                   7   Regarding “Mental Abilities and Aptitudes Needed To Do Unskilled Work,” the plaintiff showed

                                   8   mild impairments getting along with others and working with others, interacting appropriately

                                   9   with others, “accept[ing] instructions[,] and respond[ing] appropriately to criticism from

                                  10   supervisors.”249 She showed marked impairments understanding, recalling, and following simple

                                  11   instructions and “respond[ing] appropriately to changes in a routine work setting and deal[ing]

                                  12   with normal work stressors.”250 She showed extreme impairments understanding, recalling, and
Northern District of California
 United States District Court




                                  13   following detailed instructions, maintaining concentration for more than two hours, “perform[ing]

                                  14   at a consistent pace without an unreasonable number and length of rest periods,” “complet[ing] a

                                  15   normal workday and workweek without interruptions from psychologically based symptoms,” and

                                  16   regularly attending work and being punctual within “customary, usually strict tolerances.”251

                                  17               2.1.6   Pathways to Wellness – Treating

                                  18         On October 23, 2014, the plaintiff had an “Initial Assessment” at Pathways to Wellness.252 The

                                  19   plaintiff said her medications did not work.253 The plaintiff worked at a “development facility for

                                  20

                                  21

                                  22   246
                                             Id.
                                  23   247
                                             Id.
                                       248
                                  24         Id.
                                       249
                                             AR 553.
                                  25   250
                                             Id.
                                  26   251
                                             Id.
                                  27
                                       252
                                             AR 537. The physician’s signature is illegible.
                                       253
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                              25
                                   1   [developmentally disabled] adults” and wanted to “achieve more in her life.”254 Her mood was

                                   2   depressed, her affect was “appropriate and engaged, cooperative,” her thought process was linear,

                                   3   and her abstract reasoning was good.255 She did not have delusions, hallucinations, or

                                   4   obsessions.256 She had depression, feelings of worthlessness and guilt, crying spells, and

                                   5   anxiety.257 She had “difficulties in education/employment/day/social activities” and a “history of

                                   6   recurring substantial functional impairments.”258 Her psychiatric history demonstrated that

                                   7   “without mental health service there is a high risk of recurrence to a level functional

                                   8   impairment.”259 She took Celexa and Gabapentin.260 The plaintiff had moderate limitations in

                                   9   “maintaining concentration, persistence of place,” marked limitations in “[r]estriction of activities

                                  10   of daily living” and “difficulties maintaining social functioning/relationships,” and extreme

                                  11   episodes of decompensation and increased symptoms of extended duration.261 The attending

                                  12   psychiatrist decreased her Celexa dosage, started her on Lexapro, continued her on Gabapentin,
Northern District of California
 United States District Court




                                  13   and diagnosed her with “recurrent psychosis” and “recurring ETOH.”262 The plaintiff had a GAF

                                  14   of 65.263

                                  15         Ruth Nunez, MA, MFT filled out the plaintiff’s “Client Plan” for Pathways to Wellness.264 She

                                  16   diagnosed the plaintiff with Major Depressive Disorder (“MDD”), Posttraumatic Stress Disorder

                                  17   (“PTSD’), Alcohol Use Disorder (“ETOH use DO”), “h/0 abuse” and moderate social and

                                  18
                                  19

                                  20   254
                                             AR 537, 541.
                                       255
                                  21         AR 540.
                                       256
                                             Id.
                                  22   257
                                             AR 542.
                                  23   258
                                             Id.
                                       259
                                  24         Id.
                                       260
                                             AR 538.
                                  25   261
                                             AR 541.
                                  26   262
                                             AR 542.
                                       263
                                  27         AR 541.
                                       264
                                             AR 532.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        26
                                   1   economic issues.265 Her social issues stemmed from her “ongoing issues with mixed moods,”

                                   2   which led to “interpersonal conflicts and struggles to maintain social connections.”266 The

                                   3   plaintiff’s economic problems stemmed from her unemployment and limited source of income.267

                                   4   Her strengths included being “resilient, resourceful, responsible” and having “articulate needs.”268

                                   5   She had symptoms “7 days/week with severe intensity.”269 Pathways anticipated transitioning the

                                   6   plaintiff to a lower level of care roughly “6 months after [the] onset of treatment.”270

                                   7         On November 12, 2014, the plaintiff saw Michael [unreadable]. The plaintiff’s Lexapro trial

                                   8   made her feel “horrible.”271 They put her on a new medication [unreadable].272 Her symptoms

                                   9   included “crying, low self[-]esteem, [and] feel[ing] worthless.”273

                                  10         In November [unreadable] 2014, the plaintiff appeared healthy, adequately groomed,

                                  11   cooperative, and calm and she spoke normally, and was in an anxious mood.274 Her affect was

                                  12   constricted, her thought process was linear, and her memory was intact.275 Her
Northern District of California
 United States District Court




                                  13   attention/concentration was “good,” her judgment and insight were “fair,” and she did not appear

                                  14   to pose a danger to herself or others.276 [Most of this report is unreadable.]

                                  15         On December 12, 2014, the plaintiff felt “shitty” and was attending all of her AA meetings.277

                                  16   She had side effects, including anxiety and insomnia, from her Abilify medication.278 The

                                  17
                                       265
                                  18         AR 530.
                                       266
                                             Id.
                                  19   267
                                             Id.
                                  20   268
                                             Id.
                                       269
                                  21         Id.
                                       270
                                             AR 531.
                                  22   271
                                             AR 528.
                                  23   272
                                             AR 529.
                                       273
                                  24         AR 536.
                                       274
                                             AR 526.
                                  25   275
                                             AR 527.
                                  26   276
                                             Id.
                                       277
                                  27         AR 524.
                                       278
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        27
                                   1   plaintiff’s complaints were categorized as “attention getting,” and she was prescribed a new

                                   2   medication, Celexa.279

                                   3         On December 30, 2014, t the plaintiff was generally “okay.”280 Her depression had decreased

                                   4   since switching to a new medication.281 She denied anxiety, mania, and suicidal or homicidal

                                   5   ideation, was sleeping “okay,” and had low energy and a low appetite.282 She attended therapy,

                                   6   exercised, and had a support system via AA and her sober friends.283

                                   7         On January 27, 2015, the plaintiff saw Seamus McCoy, N.P., for a medication follow-up.284

                                   8   “[Her] moods ‘evened out,’ sadness continue[d], irritability decreased, sleep adequate, energy low,

                                   9   appetite normal, libido low, concentration poor, ‘zone[d] out’ sometimes – has occurred as long as

                                  10   20 yrs ago, ‘racing thought[s],’ worrying, negative thoughts, anxiety (decreased w gabapentin), no

                                  11   nightmares or flashbacks, feelings of guilt, denie[d] SI/HI.”285 She lost her job two months prior to

                                  12   this appointment and subsequently began receiving unemployment income.286 She was continuing
Northern District of California
 United States District Court




                                  13   therapy, AA, and CODA.287 The plaintiff appeared adequately groomed, cooperative, and calm,

                                  14   and she spoke normally and was in a sad mood.288 Her affect was sad, her thought process was

                                  15   linear, her thought content was within normal limits, and her memory was intact.289 Her judgment,

                                  16   attention/concentration, and insight were “fair” and she did not appear to pose a danger to herself

                                  17   or others.290 The plaintiff failed trials with Lexapro, Abilify, and Remeron and had bad reactions

                                  18
                                  19   279
                                             AR 525. The rest of the text surrounding this is unreadable so the context is unclear.
                                  20   280
                                             AR 522.
                                       281
                                  21         Id.
                                       282
                                             Id.
                                  22   283
                                             Id.
                                  23   284
                                             AR 520.
                                       285
                                  24         Id.
                                       286
                                             Id.
                                  25   287
                                             Id.
                                  26   288
                                             Id.
                                       289
                                  27         AR 521.
                                       290
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                            28
                                   1   to Wellbutrin.291 Nurse McCoy started her on Lamictal (25 mg) and encouraged her to work out

                                   2   three times a week rather than once a week.292 The plaintiff’s risk of decompensation was high

                                   3   because of her “recent unemployment and trauma work in groups and 1:1 therapy.”293

                                   4         On February 24, 2015, the plaintiff saw Nurse McCoy for another medication follow-up.294

                                   5   The plaintiff had “racing thoughts [that] continue[d] all day long, d[id] not prevent [the plaintiff]

                                   6   from falling asleep, concentration remain[ed] poor, mood improved, energy improved ‘good,’

                                   7   anxiety ‘comes and goes’ same as last visit, continue[d] w absence of nightmares or flashbacks

                                   8   (last was about 2 months ago), possible dissociation, denie[d] SI/HI.”295 The plaintiff thought that

                                   9   her Lamictal prescription might be causing some side effects including “upset[ting] her balance . .

                                  10   . [and] mak[ing] racing thoughts worse.”296 She attended therapy (which was “helpful”) and AA

                                  11   and CODA meetings.297 She received unemployment income.298 She drank five cups of coffee per

                                  12   day, and she smoked eight cigarettes per day.299 The plaintiff was adequately groomed,
Northern District of California
 United States District Court




                                  13   cooperative, and calm, and she spoke normally and was in a sad and anxious mood.300 Nurse

                                  14   McCoy decreased her Lamictal dosage and recommended that she decrease her coffee

                                  15   consumption from five to four cups per day and exercise five times a week.301

                                  16         On March 3, 2015, the plaintiff reported having flashbacks, feeling hypervigilant, and

                                  17   experiencing moderate anxiety, feelings of PTSD and avoidance, poor concentration, racing

                                  18   thoughts, irritability, “sleep onset [at] 4:30 or 5am,” a depressed mood, low energy, and “passive

                                  19

                                  20   291
                                             Id.
                                       292
                                  21         Id.
                                       293
                                             Id.
                                  22   294
                                             AR 518.
                                  23   295
                                             Id.
                                       296
                                  24         Id.
                                       297
                                             Id.
                                  25   298
                                             Id.
                                  26   299
                                             Id.
                                       300
                                  27         Id.
                                       301
                                             AR 518-19.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        29
                                   1   [suicidal ideation] – no plan or intent.”302 She was healthy looking, was cooperative and calm,

                                   2   spoke normally, and was in an apathetic mood.303 Nurse McCoy prescribed Effexor.304 He wanted

                                   3   to taper the plaintiff off of Citalopram, continue Gabapentin, decrease her caffeine consumption,

                                   4   and “consider adding new med for sleep onset.”305

                                   5         On April 28, 2015, the plaintiff saw Marina Obolnikov, M.D. The plaintiff drank roughly four

                                   6   cups of coffee a day and smoked eight cigarettes a day.306 The plaintiff appeared healthy,

                                   7   adequately groomed, cooperative, and calm, spoke normally, and was in a sad mood, though her

                                   8   degree of sadness was “close to average.”307 The plaintiff was in the process of “tapering off

                                   9   Celexa and starting Effexor XR.”308 She was doing well on her medications and indicated “no

                                  10   disorientation . . . no psychosis, no racing thoughts, [and] no safety risk.”309

                                  11         On May 26, 2015, the plaintiff reported that she had adequate sleep, had energy, low

                                  12   concentration, and “thoughts about past trauma daily or every other day.”310 She felt less
Northern District of California
 United States District Court




                                  13   depressed and anxious.311 Her therapist was not helpful, and she was looking for a new one.312

                                  14   Nurse McCoy increased her Effexor prescription and decreased her Celexa dosage.313 The

                                  15   plaintiff’s MDD symptoms decreased “significantly,” and her PTSD symptoms decreased

                                  16

                                  17

                                  18
                                  19   302
                                             AR 516.
                                  20   303
                                             Id.
                                       304
                                  21         AR 517.
                                       305
                                             Id.
                                  22   306
                                             AR 514.
                                  23   307
                                             Id.
                                       308
                                  24         AR 515.
                                       309
                                             Id.
                                  25   310
                                             AR 512.
                                  26   311
                                             Id.
                                       312
                                  27         Id.
                                       313
                                             AR 513.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         30
                                   1   “somewhat” with medications.314 Her feelings of sadness and anxiety still persisted but were

                                   2   “decreased.”315

                                   3         On July 7, 2015, the plaintiff had a “depressed mood, low energy, poor concentration,

                                   4   nightmares, flashbacks, anxiety, feelings of guilt.”316

                                   5         On July 7, 2015, during another medication follow-up with Nurse McCoy, the plaintiff was

                                   6   sleeping “okay,” felt less depressed, had low energy, a normal appetite, poor concentration, and

                                   7   fewer nightmares, and felt anxious, and her flashbacks “decreased to approx. once per week.”317

                                   8   She felt “‘spacey.”318 Nurse McCoy reported that this may be a side effect of her medications.319

                                   9   The plaintiff’s symptoms of “MDD and STPD decreased with current medication.”320 Nurse

                                  10   McCoy increased her Effexor dosage and decreased her Celexa dosage.321 Overall, he indicated a

                                  11   “fair” prognosis.322

                                  12         On August 4, 2015, the plaintiff felt “somewhat sedated w increased Effexor, [her] anxiety
Northern District of California
 United States District Court




                                  13   remain[ed] moderate, decreased depression, [and] concentration moderate.”323 She felt “slightly

                                  14   more ‘spacey,’” and her “flashbacks decreased to less than 1x per week.”324 The plaintiff’s MDD

                                  15   and PTSD symptoms were “mildly improved” with her recent Effexor dosage increase.325 Nurse

                                  16

                                  17

                                  18
                                  19   314
                                             Id.
                                  20   315
                                             Id.
                                       316
                                  21         AR 535.
                                       317
                                             AR 510.
                                  22   318
                                             Id.
                                  23   319
                                             Id.
                                       320
                                  24         AR 511.
                                       321
                                             Id.
                                  25   322
                                             Id.
                                  26   323
                                             AR 508.
                                       324
                                  27         Id.
                                       325
                                             AR 509.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        31
                                   1   McCoy did not change her medications but recommended that the plaintiff decrease her caffeine

                                   2   intake “due to excess anxiety.”326

                                   3         On September 29, 2015, the plaintiff’s symptoms included “nightmares, flashbacks,

                                   4   hypervigilance, avoidance, racing thoughts, feel[ing] more ‘spacey and less present’, depression,

                                   5   crying spells, guilt, feelings of worthlessness, low energy, poor concentration, anxiety, irritability,

                                   6   [and] passive SI-no plan or intent.”327 The plaintiff’s updated treatment plan included using

                                   7   monthly medication management to reduce occurrences of these symptoms by 50% “within the

                                   8   next 12 months.”328

                                   9         On September 29, 2015, the plaintiff had interrupted sleep, low energy, and improved

                                  10   anxiety.329 Her “spacey” feeling was getting worse, she experienced flashbacks once a week, and

                                  11   she did not have any nightmares.330 She mentioned a job but did not elaborate about it.331 She met

                                  12   with a sponsor once a month, went to therapy, and exercised..332 She had medication side effects
Northern District of California
 United States District Court




                                  13   including “forgetfulness [and] low energy.”333 Nurse McCoy decreased the plaintiff’s Effexor

                                  14   dosage.334 He did not alter her Gabapentin dosage because she noted that her “‘memory issue

                                  15   [was] not that bad.’”335 Her MDD and PTSD symptoms decreased.336

                                  16         On November 24, 2015, the plaintiff was sleeping “okay” and had continual flashbacks “once

                                  17   per week,” and Effexor alleviated some of the “spacey feeling[s].” 337 She was looking for a new

                                  18
                                  19   326
                                             Id.
                                  20   327
                                             AR 534.
                                       328
                                  21         Id.
                                       329
                                             AR 505.
                                  22   330
                                             Id.
                                  23   331
                                             Id.
                                       332
                                  24         Id.
                                       333
                                             Id.
                                  25   334
                                             AR 507.
                                  26   335
                                             Id.
                                       336
                                  27         Id.
                                       337
                                             AR 504.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        32
                                   1   therapist.338 Nurse McCoy noted that on her current medication, the plaintiff’s MDD and PTSD

                                   2   symptoms were “low” and did not alter her medications.339

                                   3         On January 21, 2016, the plaintiff had low energy, moderate anxiety, and flashbacks, though

                                   4   she had not had one “in a while.”340 Her MDD and PTSD symptoms were “currently low.”341 She

                                   5   declined changes to her medication and noted that the side effects of “higher dose Effexor [were]

                                   6   intolerable.”342 Nurse McCoy’s prognosis was that the plaintiff was doing “fair.”343 He continued

                                   7   her Gabapentin prescription, increased her Effexor dosage, and encouraged her to continue her

                                   8   weekly therapy sessions.344

                                   9         On February 19, 2016, the plaintiff saw Nurse McCoy for an updated “Treatment Plan which

                                  10   involved “reduc[ing] her depression and anxiety by 10% in [the] next six months.”345

                                  11         On April 7, 2016, the plaintiff reported that she was a part-time dog worker and described her

                                  12   alleviating factors as “meds, therapy, AA 3/7, sponsor.”346 The plaintiff had “poor control of
Northern District of California
 United States District Court




                                  13   symptoms and affective flattening with current meds” and was thinking about “coming down on

                                  14   the Effexor.”347 Nurse Collins instructed her to taper off of Venlafaxine and start Paroxetine.348

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20   338
                                             Id.
                                       339
                                  21         AR 506.
                                       340
                                             AR 502.
                                  22   341
                                             Id.
                                  23   342
                                             Id.
                                       343
                                  24         Id.
                                       344
                                             Id.
                                  25   345
                                             AR 533.
                                  26   346
                                             AR 500.
                                       347
                                  27         AR 500–01.
                                       348
                                             AR 501.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        33
                                   1         On May 6, 2016, the plaintiff saw Hiawatha Harris, M.D., for a prescription refill and

                                   2   evaluation.349 The plaintiff’s response to medication was “adequate.”350 Dr. Harris’s overall

                                   3   prognosis was that the plaintiff was doing “fair.”351

                                   4         On June 8, 2016, the plaintiff felt tired, stressed, and depressed and was “triggered by [her]

                                   5   ACA [adult children of alcoholics] group.”352 Her mood was “stable, [with] moderate depression

                                   6   and high anxiety” and she suffered from flashbacks on a weekly basis.353 The plaintiff gained

                                   7   weight and had “poor concentration,” and her appetite/energy was “high/low.”354 She identified

                                   8   “therapy, meds, sponsor, [and her] adult children of alcoholics group” as alleviating factors.355 The

                                   9   plaintiff stopped taking Gabapentin because her therapist told her Gabapentin was only prescribed

                                  10   as-needed.356 Nurse Collins recommended that the plaintiff try Buproprion instead.357 The

                                  11   plaintiff’s PTSD and depression were “not controlled by meds and therapy.”358

                                  12         On June 21, 2016, the plaintiff was on Gabapentin and felt “fair” but had a discussion with
Northern District of California
 United States District Court




                                  13   Nurse Collins about potential options for treating agitation and anxiety by either increasing her

                                  14   Gabapentin dosage or trying a medication called Desvenlafaxine.359 The plaintiff had “mild

                                  15   symptoms.”360

                                  16

                                  17

                                  18
                                  19   349
                                             AR 498.
                                  20   350
                                             Id.
                                       351
                                  21         AR 499.
                                       352
                                             AR 496.
                                  22   353
                                             Id.
                                  23   354
                                             Id.
                                       355
                                  24         Id.
                                       356
                                             Id.
                                  25   357
                                             AR 496–97.
                                  26   358
                                             AR 497.
                                       359
                                  27         AR 494.
                                       360
                                             AR 495.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          34
                                   1         On July 27, 2016, the plaintiff was taking Pristique “without clear benefit” and Gabapentin.361

                                   2   Her mood was stable and “euthymic,” and she showed signs of depression and anxiety.362 Nurse

                                   3   Collins increased the plaintiff’s dosages of Pristique and Gabapentin and noted that the plaintiff

                                   4   “demonstrate[d] insight that meds will only do so much and that she would benefit from continued

                                   5   therapy.”363

                                   6               2.1.7   Alameda County Social Services Agency — Examining

                                   7         On January 17, 2013, Martha Helms, MFT, examined the plaintiff for “mental health

                                   8   conditions that may prevent [her]from being able to work.”364 The plaintiff’s work limitations

                                   9   stemmed from her chronic depressive disorder, her PTSD, her “long-term alcohol abuse,” and her

                                  10   “low tolerance for stress.”365 She had “not significant” limitations carrying out simple instructions,

                                  11   completing a normal workday/work-week, getting along with coworkers “without unduly

                                  12   distracting them or exhibiting behavioral extremes,” and being aware of workplace hazards and
Northern District of California
 United States District Court




                                  13   taking appropriate precautions against them.366 She had moderate limitations in understanding and

                                  14   memory, maintaining attention for more than two hours at a time, maintaining an ordinary routine

                                  15   without special supervision, asking basic questions and asking for assistance, and responding

                                  16   appropriately to changes in a routine work setting.367 She had marked limitations in regularly

                                  17   attending work and being punctual within customary tolerances, completing a normal workday

                                  18   and work-week without interruptions from psychologically based symptoms, performing at a

                                  19   consistent pace without an unreasonable number and length of rest periods, and accepting

                                  20   instructions and responding appropriately to criticism from supervisors.368 The plaintiff could not

                                  21

                                  22   361
                                             AR 492.
                                  23   362
                                             Id.
                                       363
                                  24         AR 492–93.
                                       364
                                             AR 544.
                                  25   365
                                             AR 545.
                                  26   366
                                             AR 544.
                                       367
                                  27         Id.
                                       368
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         35
                                   1   work for one year and had work restrictions related to her “lower tolerance for stress: 10 year

                                   2   pattern of coping with stress, emotional pain with alcohol use,” and the plaintiff’s recovery from

                                   3   alcohol abuse was recent, which made her “vulnerable to relapse.”369

                                   4               2.1.8   Cheryl Cranshaw LMFT — Treating

                                   5         Ms. Cranshaw started treating the plaintiff in December 2015.370 At the time of her meetings

                                   6   with Ms. Cranshaw, the plaintiff was unemployed and was four years’ sober.371 The plaintiff was

                                   7   “oppositional, depressed, anxious and chronically lethargic.” 372 She struggled to concentrate and

                                   8   dissociated daily.373 She experienced unpredictable mood swings, quickly going from cooperative

                                   9   to “oppositional and argumentative,” with “bouts of intense, inappropriate anger,” and

                                  10   hypersomnia, where she could not get out of bed.374 Her hypersomnia led to fights with her father

                                  11   and she was “on the verge of homelessness.”375 The plaintiff experienced “frequent and terrifying”

                                  12   episodes of “intense psychological reactivity, [and] increased heart rate.”376 At times, she felt like
Northern District of California
 United States District Court




                                  13   she was dying.377 “Because these episodes c[ould] be daily, intense and unpredictable, she [was]

                                  14   fearful of going into public spaces suggesting agoraphobic features.”378 “She ha[d] no friends or

                                  15   close relationships.”379

                                  16

                                  17

                                  18
                                  19

                                  20   369
                                             AR 545.
                                       370
                                  21         AR 554.
                                       371
                                             Id.
                                  22   372
                                             Id.
                                  23   373
                                             Id.
                                       374
                                  24         Id.
                                       375
                                             Id.
                                  25   376
                                             Id.
                                  26   377
                                             Id.
                                       378
                                  27         Id.
                                       379
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        36
                                   1         The plaintiff recalled an incident when she sought out her mother’s attention as a toddler, and

                                   2   her mother “responded with a kick.”380 Her mother told her that she never wanted any children.381

                                   3   Though the plaintiff’s father knew she was being physically and emotionally abused as a child, he

                                   4   never protected her from it.382 She was bullied and abused at school because of her physical

                                   5   appearance.383 Her alcohol, depression, and anxiety problems developed while she was providing

                                   6   hospice care for her mother as a teenager.384 She resented her father for leaving her to care for her

                                   7   dying mother.385 “She [could not] recount a time when she was happy and not depressed, nor a

                                   8   time when she had any meaningful relationships.”386 Her medication “d[id] not sufficiently control

                                   9   her symptoms.”387

                                  10         Regarding the plaintiff’s employment history, Ms. Crenshaw found:

                                  11               Despite her desire to work[,] she was unsuccessful . . . . In two situations, dissociation
                                                   was a problem[.] [S]he was reprimanded for “staring into space” rather than working.
                                  12               She was eventually terminated because of her inability to focus. She was terminated
Northern District of California
 United States District Court




                                                   from the second job because she was late. However, in this instance her tardiness
                                  13
                                                   was also related to dissociation. On several occasions, while she was preparing for
                                  14               work she would dissociate causing her to arrive late for work. During the termination
                                                   discussion, she did not relate to her employer that she frequently dissociates because
                                  15               she was embarrassed.
                                  16               In [a] third attempt at employment[,] she was let go after she argued with her
                                                   supervisor who told her that her attitude was not right for the job.388
                                  17
                                             The plaintiff never had “successful or [sus]stained employment” and “felt heavily criticized
                                  18
                                       because of her inability to maintain attention and concentration.”389 She failed to remember
                                  19

                                  20
                                       380
                                  21         AR 555.
                                       381
                                             Id.
                                  22   382
                                             Id.
                                  23   383
                                             Id.
                                       384
                                  24         Id.
                                       385
                                             Id.
                                  25   386
                                             AR 556.
                                  26   387
                                             AR 555.
                                       388
                                  27         AR 556.
                                       389
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                             37
                                   1   instructions or carry out work tasks and argued with her supervisors.”390 “She ha[d] poor insight

                                   2   and d[id] not recognize her inability to accept supervision from her superiors as a symptom of

                                   3   mental illness. She [was] defensive and sensitive to the slightest correction. She [was] unable to

                                   4   interact appropriately with her superiors.”391

                                   5         The plaintiff was anxious and tense, her “thought[,] mood[,] and affect [were] depressed and

                                   6   irritable,” her speech was monotone, and her judgment and insight were poor.392 “She [could]

                                   7   become inappropriately argumentative, when she fe[lt] that her requests may not be met.”393 She

                                   8   had suicidal and homicidal ideation “with no plan.”394 The plaintiff’s “pattern of instability in

                                   9   interpersonal relationships, impulsivity, intense episodic dysphoria, chronic feelings of emptiness,

                                  10   and dissociative symptoms, all point[ed] to a diagnosis of Borderline Personality Disorder.”395 She

                                  11   had “long-term or chronic traits that are likely to have persisted for several years prior to this

                                  12   assessment.”396
Northern District of California
 United States District Court




                                  13         The plaintiff ranked in the severe range on the Beck Depression and Anxiety Inventory. 397 She

                                  14   was “chronically depressed,” had a GAF score of 51, and had “impaired reality testing and major

                                  15   impairments in social, psychological[,] and occupational functioning.”398 The plaintiff’s symptoms

                                  16   contributed to her “past failures.” 399 Those failures “reinforce[d] her feelings of worthlessness,

                                  17   [and made] her hopeless, [and] unable to strategize, develop, or pursue employment goals and

                                  18   aspirations.”400 The plaintiff’s “lack of insight; inability to conform behavior to the workplace,

                                  19

                                  20   390
                                             Id.
                                       391
                                  21         Id.
                                       392
                                             Id.
                                  22   393
                                             Id.
                                  23   394
                                             Id.
                                       395
                                  24         Id.
                                       396
                                             AR 556–57.
                                  25   397
                                             AR 557.
                                  26   398
                                             Id.
                                       399
                                  27         Id.
                                       400
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         38
                                   1   oppositional behavior and dissociation ha[ve] interfered with her ability to work.”401 Ms.

                                   2   Cranshaw concluded that the plaintiff’s condition warranted “a careful plan of action including on-

                                   3   going psychiatric visits and medication management, weekly psychotherapy[,] and support

                                   4   groups.”402 She recommended Assertive Community Treatment, which provided “community

                                   5   based psychiatric treatment, rehabilitation[,] and support[,] especially around housing and

                                   6   employment,” and Reinforcement and Modeling Techniques meant to minimize the plaintiff’s

                                   7   symptoms of “dissociation, social isolation, irritability[,] and oppositional behavior.”403

                                   8               2.1.9   Eugenie Arnold, MFT, Psy.D. — Treating

                                   9         Dr. Arnold saw the plaintiff once a week from September 26, 2016 to November 16, 2016.404

                                  10   Dr. Arnold filled out a “Mental Impairment Questionnaire.”405 She diagnosed the plaintiff with

                                  11   recurrent major depressive disorder, generalized anxiety disorder, avoidant personality disorder,

                                  12   and dissociative disorder and concluded that these conditions were likely to last more than twelve
Northern District of California
 United States District Court




                                  13   months.406 The plaintiff took Pristiq, Gabapentin, and Benadryl.407 The plaintiff was not a

                                  14   malingerer, could manage her finances in her own best interest, did not have a low IQ, and did not

                                  15   have any physical symptoms.408

                                  16         The plaintiff’s symptoms included “appetite disturbance with weight change,” decreased

                                  17   energy, “feelings of guilt or worthlessness,” generalized persistent anxiety, mood disturbance,

                                  18   “difficulty thinking or concentrating,” “recurrent and intrusive recollections of a traumatic

                                  19   experience, which are a source of marked distress,” “persistent disturbances of mood or affect,”

                                  20   personality changes, apprehensive expectation, “paranoid thinking or inappropriate

                                  21

                                  22   401
                                             Id.
                                  23   402
                                             Id.
                                       403
                                  24         Id.
                                       404
                                             AR 558.
                                  25   405
                                             AR 558–561.
                                  26   406
                                             AR 558.
                                       407
                                  27         Id.
                                       408
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        39
                                   1   suspiciousness,” “recurrent obsessions or compulsions[,] which are a source of marked distress,”

                                   2   “emotional withdrawal or isolation,” “persistent irrational fear of a specific object, activity, or

                                   3   situation which results in a compelling desire to avoid the dreaded object, activity or situation,”

                                   4   “intense and unstable interpersonal relationships and impulsive and damaging behavior,”

                                   5   disorientation regarding time and place, “perceptual or thinking disturbances,” motor tension, easy

                                   6   distractibility, short-term memory impairment, and sleep disturbance.409 Dr. Arnold put a question

                                   7   mark next to “[l]oss of intellectual ability of 15 IQ points or more.”410

                                   8         The plaintiff’s impairments had a mild effect on work-related mental activities such as making

                                   9   simple decisions, sustaining an ordinary routine without special supervision, accepting instructions

                                  10   and responding appropriately to criticism from supervisors, working with or near others without

                                  11   being unduly distracted or distracting them, “interacting appropriately with coworkers and the

                                  12   general public, responding appropriately to changes in a routine work setting, and adhering to
Northern District of California
 United States District Court




                                  13   basic standards of neatness and cleanliness.”411 Her impairments had a moderate effect on her

                                  14   ability to understand, remember, and carry out simple instructions, a marked effect on her ability

                                  15   to maintain attention for two-hour segments, perform at a constant pace without an unreasonable

                                  16   number and length of rest periods, and deal with normal work stress, and an extreme effect on her

                                  17   ability to complete a normal workday and workweek without interruptions from psychologically

                                  18   based symptoms. 412 The plaintiff had moderate difficulties in maintaining social functioning, and

                                  19   “repeated episodes of decompensation within [a] 12-month period, each of at least two weeks

                                  20   duration,” and extreme “deficiencies of concentration, [and] persistence or pace.”413

                                  21

                                  22

                                  23

                                  24
                                       409
                                             AR 559.
                                  25   410
                                             Id.
                                  26   411
                                             AR 560.
                                       412
                                  27         Id.
                                       413
                                             AR 561.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         40
                                   1               2.1.10 Disability Determination Explanations — Non-Examining

                                   2         Barbara Moura, Psy.D., and Brady Dalton, Psy.D., conducted disability-determination

                                   3   explanations (“DDEs”) during the administrative process.414 One addressed the plaintiff’s initial

                                   4   claim for disability, and the second addressed her claim on reconsideration.415 In both DDEs, the

                                   5   non-examining physicians found that the plaintiff was not disabled.416

                                   6         Barbara Moura, Psy.D., reviewed the plaintiff’s medical records and determined that her

                                   7   impairments were not severe individually or in combination.417 Dr. Moura described the plaintiff’s

                                   8   symptoms as “mostly stable now that [she is] one year sober and compliant w/ [treatment]

                                   9   ([medications] and AA)” and said that although the plaintiff may continue to experience residual

                                  10   symptoms, they “do not appear more than mild in severity.”418 Dr. Moura found that the plaintiff

                                  11   had mild “restrictions in activities of daily living,” “difficulties maintaining social functioning,”

                                  12   and “difficulties in maintain concentration, persistence or pace.”419 The plaintiff did not have any
Northern District of California
 United States District Court




                                  13   repeated episodes of decompensation of extended duration.420 Dr. Moura concluded that “if [the

                                  14   plaintiff] continues sober, 12.04 [her affective disorders] and 12.06 [her anxiety] are nonsevere”

                                  15   and her impairments would not “significantly limit [the plaintiff’s] physical or mental ability to do

                                  16   basic work activities.421 Dr. Moura found that the plaintiff’s medically determinable impairments

                                  17   could reasonably be expected to produce the plaintiff’s symptoms but that the plaintiff’s

                                  18   statements about the “intensity, persistence, and functionally limiting effects of the symptoms”

                                  19

                                  20

                                  21

                                  22   414
                                             AR 129–151.
                                  23   415
                                             Id.
                                       416
                                  24         AR 137; AR 151.
                                       417
                                             AR 135.
                                  25   418
                                             AR 132.
                                  26   419
                                             AR 136.
                                       420
                                  27         Id.
                                       421
                                             AR 132; 135–36.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         41
                                   1   were not substantiated by the medical evidence.422 She described the plaintiff’s statements as

                                   2   “[p]artially [c]redible.”423 She concluded that the plaintiff was not disabled.424

                                   3         On reconsideration, the plaintiff alleged that her condition changed, in that she could not

                                   4   concentrate, got easily distracted, and felt that people were judging her.425 On July 29, 2014,

                                   5   Brady Dalton, Psy. D. reviewed the plaintiff’s records and affirmed the initial determination that

                                   6   the plaintiff was not disabled.426 Because the plaintiff did not attend additional psychological visits

                                   7   as scheduled, Dr. Dalton did not have updated insights into the plaintiff’s mental capacity, which

                                   8   precluded an assessment of her claim of worsening symptoms on reconsideration.427 He found that

                                   9   Dr. Franklin’s December 13 opinion “reflect[ed] no significant cognitive impairments” despite Dr.

                                  10   Franklin’s findings of “marked impairments in all functional domains.”428 He found the plaintiff’s

                                  11   statements about her symptoms “[p]artially [c]redible.”429

                                  12         2.2      Non-Medical Evidence
Northern District of California
 United States District Court




                                  13               2.2.1   Function Report

                                  14         The plaintiff completed a Function Report in conjunction with her application for disability

                                  15   benefits.430 The plaintiff had difficulty concentrating for long periods, got distracted by her

                                  16   thoughts, felt that others were judging her (which made her “very anxious”), and was triggered

                                  17   when a “current event remind[ed] [her] of an unpleasant past event.”431 Her depression, PTSD,

                                  18   and anxiety impacted her memory, ability to complete tasks, concentration, and ability to follow

                                  19

                                  20
                                       422
                                  21         AR 137.
                                       423
                                             Id.
                                  22   424
                                             Id.
                                  23   425
                                             AR 145.
                                       426
                                  24         AR 148.
                                       427
                                             Id.
                                  25   428
                                             Id.
                                  26   429
                                             AR 149.
                                       430
                                  27         AR 312–20.
                                       431
                                             AR 312.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         42
                                   1   instructions because her thoughts wandered a lot.432 She could pay attention for five to thirty

                                   2   minutes at a time.433 She followed written instructions “pretty well” but did not follow spoken

                                   3   instructions well because of her less-than-good short-term memory.434

                                   4         The plaintiff took care of her personal needs, grooming, medications, meals, laundry, shopping

                                   5   and housecleaning.435 She did not cook and typically made sandwiches or microwave popcorn.436

                                   6   Her housemates complained that she did not contribute sufficiently to chores around the house.437

                                   7   She did not have the “energy or desire” to complete housework or yardwork.438 She plaintiff went

                                   8   outside three to five times per week.439 She managed her own finances.440 She read daily, but got

                                   9   distracted and needed to take breaks.441 She spoke to friends on the phone three to five times per

                                  10   week and attended AA meetings and outpatient recovery groups about three times per week.442

                                  11   She preferred to be alone and “rarely ha[d] the desire to spend time with others.”443

                                  12         Interactions with the police gave her anxiety but she otherwise got along “ok” with authority
Northern District of California
 United States District Court




                                  13   figures.444 She did not handle stress well.445 She used to deal with it by drinking alcohol, but after

                                  14   she became sober, she would just “shut down” when stressed.446 The plaintiff required advance

                                  15

                                  16

                                  17   432
                                             AR 316.
                                       433
                                  18         Id.
                                       434
                                             Id.
                                  19   435
                                             AR 313–14.
                                  20   436
                                             AR 313.
                                       437
                                  21         Id.
                                       438
                                             AR 314.
                                  22   439
                                             Id.
                                  23   440
                                             Id.
                                       441
                                  24         AR 315.
                                       442
                                             Id.
                                  25   443
                                             AR 315–16.
                                  26   444
                                             AR 317.
                                       445
                                  27         Id.
                                       446
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        43
                                   1   notice of changes in routine, sometimes got anxious around men, talked to herself occasionally,

                                   2   and found herself staring into space a lot.447

                                   3         The plaintiff lived in a sober environment, saw a therapist, was diagnosed with PTSD, chronic

                                   4   depression, and anxiety and took psychiatric medications.448 Her disorders and sobriety made it

                                   5   difficult for her to “function ‘normally’ on a day to day basis.”449 Both her “therapist and the

                                   6   county (from whom [she] received general assistance) deemed [her] unable to work for at least

                                   7   one year.”450

                                   8         Her daily activities typically included showering, grooming herself, going to outpatient

                                   9   addiction groups when necessary, reading, occasionally going to AA meetings, and going to

                                  10   sleep.451 Before the alleged onset of her conditions, the plaintiff was able to “have a social life”

                                  11   and stay focused for “more than a few minutes at a time.”452 Her thoughts were always running

                                  12   and she struggled to tune them out and fall asleep.453
Northern District of California
 United States District Court




                                  13   3. Administrative Hearings

                                  14         3.1   Hearings Before to October 25, 2016

                                  15         The plaintiff was found not disabled after two disability hearings, in decisions dated July 25,

                                  16   2011 and February 6, 2012. On January 7, 2017. Judge Alis found that the plaintiff’s

                                  17   circumstances changed such that the presumption of disability created by the prior ALJ denials

                                  18   was overcome but concluded that she was not disabled.454

                                  19

                                  20

                                  21

                                  22   447
                                             Id.
                                  23   448
                                             AR 318.
                                       449
                                  24         Id.
                                       450
                                             Id.
                                  25   451
                                             AR 319.
                                  26   452
                                             Id.
                                       453
                                  27         Id.
                                       454
                                             AR 19.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         44
                                   1         3.2      Administrative Hearing Held October 25, 2016

                                   2               3.2.1   Pre-Hearing Memorandum

                                   3         Before the October 25, 2016 hearing before the ALJ, the plaintiff’s counsel submitted a brief

                                   4   to the ALJ.455 He summarized the medical evidence and argued that the ALJ should find that she

                                   5   was disabled based on the five-step inquiry.456

                                   6               3.2.2   Administrative Hearing

                                   7         At the hearing, the plaintiff’s attorney asked the ALJ to reopen the plaintiff’s prior claim for

                                   8   dysthymia based on new evidence regarding “depression, and anxiety, and post-traumatic stress

                                   9   disorder, which wasn’t claimed in the prior application.”457 The ALJ determined that even though

                                  10   the plaintiff’s previous SSI claim was denied, she would “take into account everything that I see in

                                  11   your record, as well as all the testimony that I’ve heard today both from you and the [VE], and

                                  12   then I will make my own independent determination.”458
Northern District of California
 United States District Court




                                  13         The plaintiff appeared and testified at the hearing.459 The plaintiff’s last job ended in October

                                  14   2014 after six months.460 She worked as an “educator” at a behavioral center for developmentally

                                  15   delayed adults and helped “two or three emotionally and mentally disabled adults” with skill

                                  16   development, grocery shopping, and “fun activities.”461 As part of the job, she was required to fill

                                  17   out paperwork and was typically responsible for two clients at a time.462 The plaintiff was

                                  18   ultimately fired due to lateness, which the plaintiff testified was caused by her depression and

                                  19   “mental lapses,” and “not very good looking paperwork.”463 She was between five and 20 minutes

                                  20

                                  21
                                       455
                                             AR 345.
                                  22   456
                                             AR 345–356.
                                  23   457
                                             AR 58, 61.
                                       458
                                  24         AR 101.
                                       459
                                             AR 58.
                                  25   460
                                             AR 67.
                                  26   461
                                             Id.
                                       462
                                  27         Id.
                                       463
                                             AR 68.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          45
                                   1   late “at least twice a week.”464 The plaintiff rented a room at her father’s house.465 She had

                                   2   difficulty focusing when she got ready for work in the morning, because she would be “putting on

                                   3   socks, or something simple, and then look at the clock and five minutes have passed, and I’m still

                                   4   with the one sock on, and I don’t know why. . . . I don’t know, I just lose time.”466

                                   5         The plaintiff drove herself to work and sometimes drove 90 or so minutes away to Watsonville

                                   6   to watch her friend’s dogs.467 She did this a couple of times per year.468 She fed, walked, and

                                   7   cleaned the dogs.469

                                   8         When asked why she believed she was unable to work, the plaintiff said “[t]he main reason

                                   9   [was] the lapses.”470 She described the lapses as follows:

                                  10               I just go somewhere else in my head. It was actually brought up to me by an employer
                                                   some years ago. I was given a performance review, and she said, you know, you’re
                                  11               a great worker, and you’re friendly, but sometimes you’re working and you kind of
                                                   slow down like your batteries are low, and you’ll stop, and then you’ll slowly start
                                  12
Northern District of California




                                                   up and keep going.471
 United States District Court




                                  13
                                             The plaintiff did this “all the time.”472 The plaintiff was unaware of when it happens, except
                                  14
                                       when she notices that an activity took a particularly long time, or when the clock shows “five or
                                  15
                                       ten minutes have passed.”473 She believed that her PTSD rendered her disabled.474 She got
                                  16
                                       “triggered by things” and would feel fearful of “commonplace” activities like “driving and
                                  17
                                       someone almost runs into [her].”475 That fear would then take her back the fear associated with the
                                  18
                                  19   464
                                             Id.
                                  20   465
                                             Id.
                                       466
                                  21         AR 69.
                                       467
                                             AR 70.
                                  22   468
                                             AR 71.
                                  23   469
                                             Id.
                                       470
                                  24         AR 72.
                                       471
                                             Id.
                                  25   472
                                             Id.
                                  26   473
                                             Id.
                                       474
                                  27         Id.
                                       475
                                             AR 73.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          46
                                   1   rape she experienced in her twenties, the molestation she experienced as a child, or the abuse she

                                   2   endured from her mother.476

                                   3         The plaintiff saw therapists on and off since the 1980s.477 She attended therapy regularly

                                   4   starting in 2012 when she got sober.478 At the time of the hearing, she had been seeing Eugenia

                                   5   Arnold for about six weeks and a psychiatrist (Liz Collins) about “once every six weeks to two

                                   6   months.”479 She took Gabapentin for anxiety and Prestiq for depression, which made her feel

                                   7   “stabilized.”480

                                   8         The plaintiff volunteered at the AA central office in Oakland and participated in AA meetings

                                   9   in the women’s prison in Dublin.481 She volunteered at the office once a week for a few hours per

                                  10   day, answering the phones and talking to members when they came into the office.482 She

                                  11   volunteered at the prison once a month, to offer “support from the outside world.”483

                                  12         The plaintiff volunteered as the “back-up secretary” for AA meetings at Gladman Hospital, a
Northern District of California
 United States District Court




                                  13   psychiatric facility in Oakland.484 She worked from 12 p.m. to 2 p.m., but typically arrived at

                                  14   12:07 or 12:15 because she “just c[couldn’t] get it together.”485 She tried “to give [herself] two full

                                  15   hours to – you know, from the time I get up to the time I have to leave the house. Like I said,

                                  16   sometimes I lapse out, getting dressed, or it will take me a really long time to find something to

                                  17

                                  18
                                  19

                                  20
                                       476
                                  21         Id.
                                       477
                                             Id.
                                  22   478
                                             Id.
                                  23   479
                                             AR 73–74.
                                       480
                                  24         AR 74.
                                       481
                                             AR 75.
                                  25   482
                                             Id.
                                  26   483
                                             AR 76.
                                       484
                                  27         AR 75.
                                       485
                                             AR 77.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         47
                                   1   wear. Not that I’m trying to look fantastic, or anything, just trying to make decisions, or something

                                   2   as simple as that, that takes a long time.”486 She drank “a lot of coffee.”487

                                   3         The plaintiff did not like to go home between volunteering and going to her own AA meetings

                                   4   because it took her “forever to get back out of the house,” so she “stay[ed] out and [found]

                                   5   something to do, go to the library, or window shopping, or go to a coffee shop ad read a book, or

                                   6   something.”488 She could finish books and understand them, but sometimes had to re-read the

                                   7   same sentence or paragraph repeatedly to comprehend.489

                                   8         The plaintiff first started experiencing depression in her teens.490 She felt “[t]ired, low energy,

                                   9   low motivation, rather spaced out, feelings of worthlessness, not being good enough, insecurity

                                  10   issues, [and] self-esteem issues.”491 When asked what caused her depression, she cited being

                                  11   abused by her mother as a child, the two or three incidents of molestation she remembered

                                  12   experiencing as a seven or eight-year-old, and the rape she experienced in her early twenties.492
Northern District of California
 United States District Court




                                  13         The plaintiff had trouble falling asleep.493 In the weeks before the hearing, she fell asleep

                                  14   between 4:00 and 6:00 a.m.494 She did not ever have any energy.495 She felt worthless when she

                                  15   was around people, which led her to “spend as much time by [herself] as possible.”496 She tried to

                                  16   “keep the socializing to a minimum because there’s too many trigger possibilities.”497

                                  17

                                  18
                                  19   486
                                             AR 77.
                                  20   487
                                             AR 78.
                                       488
                                  21         Id.
                                       489
                                             AR 79, 81.
                                  22   490
                                             AR 80.
                                  23   491
                                             Id.
                                       492
                                  24         Id.
                                       493
                                             AR 82.
                                  25   494
                                             Id.
                                  26   495
                                             Id.
                                       496
                                  27         Id.
                                       497
                                             AR 83.
                                  28

                                       ORDER – No. 18-cv-03562-LB                           48
                                   1         The plaintiff had not experienced thoughts of suicide lately.498 When she got anxious, her

                                   2   heartrate increased, she felt “real tense feelings like [she] need[ed] to flee,” and she tried to leave

                                   3   the place that triggered her as quickly as possible.499 The plaintiff said that “almost anything” can

                                   4   trigger her.500 “I heard a baby crying in Walgreen’s one time, and for some reason it popped into

                                   5   my head I wonder if I cried like that when I was a little kid, and that – I started to kind of panic,

                                   6   and just – I just in my head was I got to get out of here.”501 She had flashbacks to her childhood

                                   7   abuse and her rape as a young adult.502 She had difficulty concentrating while getting ready in the

                                   8   morning or reading.503 Her brain was “trying to go other places on [her].” The plaintiff was late to

                                   9   her volunteer shift at AA approximately fifty percent of the time and on her long drives to

                                  10   Watsonville, she did not need to pull over or take breaks.504

                                  11         3.3   Vocational Expert (“VE”)

                                  12         Thomas Linvill, a VE, testified at the hearing.505 Mr. Linvill identified the plaintiff’s past work
Northern District of California
 United States District Court




                                  13   positions according as follows: dog groomer (DOT code 418.674-010, medium work, SVP 4);

                                  14   sales clerk (DOT code 279.357-054, light work, SVP 3); barista or “counter attendant” (DOT code

                                  15   311.677-010, light work, SVP 2); and program aide (DOT code 195.227-010, light work, SVP

                                  16   6).506 The VE said that the plaintiff did not perform “program aide” work at the SVP 6 level

                                  17   because she worked as a behavioral specialist only for about five months and therefore “was on

                                  18   the way to developing skills at that level, but did not work long enough to develop skills for that

                                  19

                                  20

                                  21
                                       498
                                             AR 84.
                                  22   499
                                             Id.
                                  23   500
                                             Id.
                                       501
                                  24         AR 84–85.
                                       502
                                             AR 85.
                                  25   503
                                             Id.
                                  26   504
                                             AR 86.
                                       505
                                  27         AR 88.
                                       506
                                             AR 88, 90.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          49
                                   1   level.”507 Instead, he ranked her time as a behavioral specialist at SVP level 3 or 4, the “semi-

                                   2   skilled range.”508

                                   3         The ALJ asked the VE whether a person — who “can perform work across all exertional

                                   4   levels” but is limited to “performing simply, routine tasks, but not at a production-rate,” making

                                   5   only “simple work related decisions,” and working in “stable work environment” that involves

                                   6   only minimal changes in the “day-to-day work setting, and in the tools and/or work processes that

                                   7   are used to accomplish the work” — could perform the plaintiff’s past jobs.509 The VE did not

                                   8   believe that a person with these limitations could work as a dog groomer, a retail salesperson, a

                                   9   program aide, or a barista.510 A person with such limitations could work successfully in other

                                  10   positions, for example, as a kitchen helper (DOT code 318.687-010, medium work, SVP 2), a

                                  11   hand packager (DOT code 920.587-018, medium work, SVP 2), and a stapling-machine operator

                                  12   (DOT code 692.685-202, medium work, SVP 2).511 The VE reported that there were 190,000
Northern District of California
 United States District Court




                                  13   kitchen helper jobs, 450,000 packer jobs, and 40,000 stapling-machine operator jobs nationally.512

                                  14         The ALJ asked a second hypothetical that was identical to the first except “this individual is

                                  15   limited to having frequent interactions with supervisors, coworkers, and the public, and those

                                  16   interactions with the public should be superficial in nature, and by that I’m talking about things

                                  17   like pleasantries, and greetings.”513 The VE offered the same DOT titles and did not adjust the

                                  18   numbers because of the change in the hypothetical.514 The VE said, “the DOT doesn’t clearly state

                                  19   the intensity of interaction with supervisors, and coworkers, and the public. . . that’s the secondary

                                  20

                                  21

                                  22   507
                                             AR 88.
                                  23   508
                                             AR 89.
                                       509
                                  24         AR 90.
                                       510
                                             AR 91.
                                  25   511
                                             Id.
                                  26   512
                                             Id.
                                       513
                                  27         AR 92.
                                       514
                                             AR 93.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         50
                                   1   evaluation the vocational rehabilitation counselor needs to make when considering an

                                   2   occupational source.”515

                                   3          The ALJ asked whether, with respect to either hypothetical, there were any jobs that an

                                   4   individual who required hourly reminders to complete tasks could perform.516 The VE responded

                                   5   that he believed this would likely be a “problem for sustaining employment” because it would lead

                                   6   the employer to question whether the individual could successfully do the work.517

                                   7         She then asked whether an individual who arrives late to work “on a weekly basis two times a

                                   8   week up to five minutes late” could perform work.518 The VE testified that the DOT does not offer

                                   9   guidance on the issue of lateness.519 Based on his experience, he said that “missing five minutes of

                                  10   work a couple of times a week is not going to take away from work enough that a person couldn’t

                                  11   be effectively productive on-the-job. So I would say at that level that [it] is going to irritate the

                                  12   employer, but it’s not necessarily going to keep the person from working.”520 Assuming the
Northern District of California
 United States District Court




                                  13   individual was “suitably productive” throughout the rest of the day, she could perform the jobs

                                  14   that the VE listed for the first hypothetical.521 If the individual were twenty minutes late to work

                                  15   twice a week, the VE said, “I don’t think [missing 40 minutes of work per week] takes away

                                  16   enough time to keep productivity from happening” but the individual could be terminated if the

                                  17   employer counselled them to be punctual and they consistently failed to do so.522 When pressed on

                                  18   this point by the plaintiff’s attorney, the VE said that a person who is consistently late would be

                                  19

                                  20

                                  21

                                  22   515
                                             Id.
                                  23   516
                                             Id.
                                       517
                                  24         AR 94.
                                       518
                                             Id.
                                  25   519
                                             Id.
                                  26   520
                                             Id.
                                       521
                                  27         Id.
                                       522
                                             AR 95.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         51
                                   1   “jeopardizing their employment” but being consistently late would not necessarily “preclude the

                                   2   employment.”523 He said that there is generally “some flexibility in terms of lateness.”524

                                   3         The plaintiff’s attorney objected to Mr. Linvill’s testimony regarding lateness as being

                                   4   contrary to what any other VE would say.525 The ALJ overruled this objection.526

                                   5         The VE noted that an individual that was off task for thirty percent of the day “is not going to

                                   6   meet minimum productivity requirements, and certainly is not going to be continued in the job.”527

                                   7   The VE said that the DOT did “not make any statements about being off task” specifically.528

                                   8         The plaintiff’s attorney asked whether someone who missed four days a month was still

                                   9   employable.529 The VE again noted that the DOT does not provide guidance on this point but said

                                  10   that from his experience, “allowable absence is at maximum about a day a month.”530 Someone

                                  11   who was absent four times a month would “certainly” be terminated.531

                                  12         When asked whether someone who cannot maintain concentration for two-hour segments
Northern District of California
 United States District Court




                                  13   could sustain employment, the VE responded, “that’s a problem that’s going to impact

                                  14   productivity. . . [and] cause difficulty for that employee.”532 This would certainly put the employee

                                  15   in jeopardy of losing his or her job.533

                                  16

                                  17

                                  18
                                  19

                                  20   523
                                             AR 97.
                                       524
                                  21         AR 99.
                                       525
                                             Id.
                                  22   526
                                             AR 100.
                                  23   527
                                             AR 96.
                                       528
                                  24         Id.
                                       529
                                             Id.
                                  25   530
                                             AR 97.
                                  26   531
                                             Id.
                                       532
                                  27         AR 100.
                                       533
                                             AR 101.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         52
                                   1         3.4   The ALJ Decision

                                   2         On January 5, 2017, the ALJ issued an unfavorable ruling.534 The prior decision by Judge

                                   3   Sleater “create[d] an ongoing presumption that the claimant was able to work beyond the date of

                                   4   that decision . . . .”535 “After careful consideration of all the evidence,” the ALJ found that the

                                   5   plaintiff “made a showing of ‘changed circumstances’ rebutting the presumption of continued non-

                                   6   disability following the prior decision.”536 The ALJ followed the five-step sequential-evaluation

                                   7   process to determine whether the plaintiff was disabled and concluded that she was not.537

                                   8         At step one, the ALJ found that the plaintiff engaged in substantial gainful activity when she

                                   9   worked at the Harambee Kinship Center from May 2014 to October 2014.538 During that period,

                                  10   she made roughly $1,488.89 per month, which was well over the $1,070 need to show substantial

                                  11   gainful employment.539 There was less than 12 months between the alleged onset date, which was

                                  12   amended to the date of her filing (August 14, 2013) and the start of her employment at the Kinship
Northern District of California
 United States District Court




                                  13   Center, precluding a finding of disability before November 1, 2014.540 After November 1, 2014,

                                  14   there was a continuous twelve-month period when the plaintiff did not engage in substantial

                                  15   gainful activity, meaning that the plaintiff’s application was not completely precluded at step

                                  16   one.541

                                  17         At step two, the ALJ found that the plaintiff had severe impairments that significantly limited

                                  18   her ability to perform basic work activities: “a depressive disorder, a posttraumatic stress disorder,

                                  19   and an anxiety disorder (20 CFR 416.920(c)).”542

                                  20

                                  21
                                       534
                                             AR 15–29.
                                  22   535
                                             AR 19.
                                  23   536
                                             Id.
                                       537
                                  24         Id.
                                       538
                                             AR 20–21.
                                  25   539
                                             AR 21.
                                  26   540
                                             Id.
                                       541
                                  27         Id.
                                       542
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         53
                                   1         At step three, the ALJ found that the plaintiff “[did] not have an impairment or combination of

                                   2   impairments that meets or medically equals the severity of one of the listed impairments”: 12.04

                                   3   (affective disorders) or 12.06 (anxiety related disorders).543 To make this finding, the ALJ

                                   4   considered whether the “paragraph B” criteria were satisfied.544 To satisfy this criteria, a plaintiff

                                   5   would have to show that her mental impairments result in two or more of the following: “marked

                                   6   restriction of the activities of daily living; marked difficulties in maintaining social functioning;

                                   7   marked difficulties in maintaining concentration, persistence, or pace; or repeated episodes of

                                   8   decompensation, each of extended duration.”545 Based on the record and hearing, the ALJ found

                                   9   that the plaintiff had no restriction in the activities of daily living because she lived independently,

                                  10   did chores around the house, and could walk, drive, shop, read, interact with friends, and attend

                                  11   AA meetings and medical appointments.546 The ALJ found that the plaintiff had moderate

                                  12   difficulties with social functioning and concentration, persistence, and pace because she was able
Northern District of California
 United States District Court




                                  13   to interact with others and reads and can comprehend what she reads.547 The plaintiff did not

                                  14   experience any episodes of decompensation of an extended duration.548

                                  15         The ALJ determined that the plaintiff had the residual-functional capacity to perform a “full

                                  16   range of work at all exertional levels but with the following nonexertional limitations: the claimant

                                  17   was limited to simple, repetitive tasks with simple work-related decisions in a stable work

                                  18   environment, meaning few changes, if any, in the day-to-day work setting.”549 She could have

                                  19   only “superficial” frequent interactions with customers, co-workers, and supervisors and “could

                                  20   not perform work at a production rate.”550

                                  21

                                  22   543
                                             Id.
                                  23   544
                                             Id.
                                       545
                                  24         Id.
                                       546
                                             AR 22.
                                  25   547
                                             Id.
                                  26   548
                                             Id.
                                       549
                                  27         Id.
                                       550
                                             Id.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         54
                                   1         To make this determination, the ALJ considered the plaintiff’s symptoms, finding that “[the

                                   2   plaintiff’s] medically determinable impairments reasonably could be expected to cause the alleged

                                   3   symptoms; however, the claimant’s statements concerning the intensity, persistence, and limiting

                                   4   effects of these symptoms are not entirely consistent with the medical evidence and other evidence

                                   5   in the record.”551

                                   6         The ALJ determined that the opinion of Martha Hunt, LMFT, had “no probative value”

                                   7   because it was written “long before the amended alleged onset date.”552 The ALJ assigned little

                                   8   weight to Dr. Franklin’s December 2013 report because after the report issued, the plaintiff was

                                   9   able to obtain a SGA-level job, undercutting the opinion that she had marked or extreme

                                  10   symptoms.553 The ALJ assigned no weight to her July 14, 2014 opinion because “it [was]

                                  11   contradicted by the claimant’s ability to work at the SGA level.”554 The ALJ assigned little weight

                                  12   to Dr. Franklin’s September 29, 2016 opinion because it was “internally inconsistent and
Northern District of California
 United States District Court




                                  13   inconsistent with treatment records.”555 For instance, Dr. Franklin found that the plaintiff would

                                  14   have marked to extreme difficulties following even simple instructions and maintain her focus,

                                  15   even though the plaintiff performed well on the administered tests and was able to maintain

                                  16   concentration and answer questions with good recall and memory throughout the testing.556

                                  17         The evidence from Pathways to Wellness suggested that the plaintiff was no more than

                                  18   “moderately limited” by her conditions.557 The ALJ took these limitations into account, noting, for

                                  19   example the plaintiff’s “ability to handle only simple tasks,” her inability to withstand “tight

                                  20

                                  21

                                  22

                                  23   551
                                             AR 23.
                                       552
                                  24         AR 24.
                                       553
                                             Id.
                                  25   554
                                             AR 25.
                                  26   555
                                             AR 26.
                                       556
                                  27         Id.
                                       557
                                             AR 25.
                                  28

                                       ORDER – No. 18-cv-03562-LB                        55
                                   1   production-rate work assignments,” her inability to handle more than “limited changes in the work

                                   2   setting,” and her inability to handle more than mere superficial interactions with others.558

                                   3         The ALJ found the opinion of therapist Cheryl Crenshaw inconsistent with the medical record

                                   4   because she opined that the plaintiff had marked symptoms even though the plaintiff’s primary

                                   5   treating source at Pathways to Wellness reported GAF scores that indicated only moderate

                                   6   symptoms.559 The ALJ accorded Eugenie Arnold’s opinion little weight for the same reason.560

                                   7         Overall, the ALJ assigned the greatest evidentiary value to the treatment records.561 In addition

                                   8   to evaluating the records, the ALJ noted that the plaintiff’s ability to engage in “regularly daily

                                   9   activities and social interactions” informed the decision.562

                                  10         At step four, the ALJ found that the plaintiff was unable to perform any past relevant work

                                  11   because those positions exceeded the residual functional capacity assessed for the plaintiff.563 The

                                  12   VE’s testimony informed this decision.564
Northern District of California
 United States District Court




                                  13         At step five, the ALJ took into account the plaintiff’s age (she filed her application at age 43,

                                  14   rendering her a “younger individual”), education (she had at least a high-school education), work

                                  15   experience, and residual-functional capacity and determined that “there [were] jobs that exist in

                                  16   significant numbers in the national economy that the claimant [could] perform.”565

                                  17

                                  18                                        STANDARD OF REVIEW

                                  19         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                  20   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                  21   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  22
                                       558
                                  23         Id.
                                       559
                                             AR 26.
                                  24   560
                                             Id.
                                  25   561
                                             Id.
                                       562
                                  26         AR 27.
                                       563
                                             Id.
                                  27   564
                                             Id.
                                  28   565
                                             AR 27–28.

                                       ORDER – No. 18-cv-03562-LB                          56
                                   1   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                   2   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).

                                   3   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                   4   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                   5   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                   6   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                   7   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                   8   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                   9   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                  10   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  11   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  12
Northern District of California
 United States District Court




                                  13                                         GOVERNING LAW

                                  14      A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                  15   physical or mental impairment which can be expected to result in death or which has lasted or can

                                  16   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                  17   “impairment or impairments are of such severity that. . . she is not only unable to do [her] previous

                                  18   work but cannot, considering [her] age, education, and work experience, engage in any other kind

                                  19   of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(A)

                                  20   & (B). The five-step analysis for determining whether a claimant is disabled within the meaning of

                                  21   the Social Security Act is as follows. Tackett, 180 F.3d at 1099 (citing 20 C.F.R. § 404.1520).

                                  22          Step One. Is the claimant presently working in a substantially gainful activity? If
                                              so, then the claimant is “not disabled” and is not entitled to benefits. If the claimant
                                  23          is not working in a substantially gainful activity, then the claimant’s case cannot be
                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                  24
                                              § 404.1520(a)(4)(i).
                                  25          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                  26          not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                              C.F.R. § 404.1520(a)(4)(ii).
                                  27
                                              Step Three. Does the impairment “meet or equal” one of a list of specified
                                  28          impairments described in the regulations? If so, the claimant is disabled and is

                                       ORDER – No. 18-cv-03562-LB                        57
                                              entitled to benefits. If the claimant’s impairment does not meet or equal one of the
                                   1          impairments listed in the regulations, then the case cannot be resolved at step three,
                                   2          and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                              Step Four. Considering the claimant’s RFC, is the claimant able to do any work
                                   3
                                              that he or she has done in the past? If so, then the claimant is not disabled and is not
                                   4          entitled to benefits. If the claimant cannot do any work he or she did in the past,
                                              then the case cannot be resolved at step four, and the case proceeds to the fifth and
                                   5          final step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                   6          Step Five. Considering the claimant’s RFC, age, education, and work experience,
                                              is the claimant able to “make an adjustment to other work?” If not, then the
                                   7          claimant is disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If
                                              the claimant is able to do other work, the Commissioner must establish that there
                                   8          are a significant number of jobs in the national economy that the claimant can do.
                                              There are two ways for the Commissioner to show other jobs in significant
                                   9
                                              numbers in the national economy: (1) by the testimony of a vocational expert or
                                  10          (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R., part 404,
                                              subpart P, app. 2.
                                  11
                                          For steps one through four, the burden of proof is on the claimant. At step five, the burden
                                  12
Northern District of California




                                       shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419
 United States District Court




                                  13
                                       (9th Cir. 1986).
                                  14

                                  15
                                                                                    ANALYSIS
                                  16
                                          The plaintiff contends that the ALJ erred by (1) incorrectly evaluating the medical-opinion
                                  17
                                       evidence, (2) failing to properly consider the plaintiff’s dissociative and personality disorders at
                                  18
                                       step two, (3) not basing her step three findings on substantial evidence, (4) failing to credit the
                                  19
                                       plaintiff’s testimony, (5) not basing the RFC on substantial evidence, and (6) not basing the step
                                  20
                                       five employability finding on substantial evidence. The plaintiff seeks remand for payment of
                                  21
                                       benefits or, in the alternative, for further proceedings.
                                  22
                                          The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s
                                  23
                                       cross-motion for summary judgment, and remands for further proceedings.
                                  24

                                  25
                                       1. Whether the ALJ Erred by Incorrectly Evaluating Medical-Opinion Evidence
                                  26
                                          The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving
                                  27
                                       ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews v.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         58
                                   1   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)).566 In weighing and evaluating the evidence, the ALJ

                                   2   must consider the entire case record, including each medical opinion in the record, together with

                                   3   the rest of the relevant evidence. 20 C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630

                                   4   (9th Cir. 2007) (“[A] reviewing court must consider the entire record as a whole and may not

                                   5   affirm simply by isolating a specific quantum of supporting evidence.”) (internal punctuation and

                                   6   citation omitted).

                                   7         “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   8   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   9   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. §404.1527). Social Security regulations

                                  10   distinguish between three types of accepted medical-sources: (1) treating physicians; (2)

                                  11   examining physicians; and (3) non–examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v.

                                  12   Chater, 81 F.3d 821, 830 (9th Cir. 1995). “Generally, a treating physician’s opinion carries more
Northern District of California
 United States District Court




                                  13   weight than an examining physician’s, and an examining physician’s opinion carries more weight

                                  14   than a reviewing [non-examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th

                                  15   Cir. 2001) (citing Lester, 81 F.3d at 830); accord Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.

                                  16   1996).

                                  17         “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must state

                                  18   clear and convincing reasons that are supported by substantial evidence.” Ryan, 528 F.3d at 1198

                                  19   (alteration in original) (internal quotation marks and citation omitted). By contrast, if the ALJ

                                  20   finds that the opinion of a treating physician is contradicted, a reviewing court will require only

                                  21   that the ALJ provide “specific and legitimate reasons supported by substantial evidence in the

                                  22   record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (internal quotation marks and

                                  23   citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating or examining doctor’s

                                  24   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by providing

                                  25

                                  26
                                  27   566
                                           The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, applies based on the date
                                  28   of the ALJ’s hearing, November 16, 2016.

                                       ORDER – No. 18-cv-03562-LB                        59
                                   1   specific and legitimate reasons that are supported by substantial evidence.”) (internal quotation

                                   2   marks and citation omitted).

                                   3         In addition to the medical opinions of the “acceptable medical sources” outlined above, the

                                   4   ALJ must consider the opinions of other “medical sources who are not acceptable medical sources

                                   5   and [the testimony] from nonmedical sources.” 20 C.F.R. § 414.1513(a). The ALJ is required to

                                   6   consider observations by “other sources” as to how an impairment affects a claimant’s ability to

                                   7   work, id.; nonetheless, an “ALJ may discount the testimony” or an opinion “from these other

                                   8   sources if the ALJ gives . . . germane [reasons] for doing so.” Molina, 674 F.3d at 1111 (internal

                                   9   quotations and citations omitted). An opinion from “a medical source who is not an acceptable

                                  10   medical source may outweigh the medical opinion of an acceptable medical source.” 20 C.F.R. §

                                  11   404.1527(f)(1). “For example, it may be appropriate to give more weight to the opinion of a

                                  12   medical source who is not an acceptable medical source if he or she has seen the individual most
Northern District of California
 United States District Court




                                  13   often than the treating source, has provided better supporting evidence and a better explanation for

                                  14   the opinion, and the opinion is more consistent with the evidence as a whole.” Id.

                                  15         The plaintiff argues that the ALJ incorrectly weighed the medical-opinion evidence. The court

                                  16   agrees, and grants the plaintiff’s motion.

                                  17         1.1   The State Agency Psychological Consultants

                                  18         The plaintiff argues that the ALJ erred by failing to “mention or weigh” the opinions of the

                                  19   state agency psychological consultants.567 The court agrees.

                                  20         The ALJ did not mention the DDEs or the medical opinions of the non-examining state-agency

                                  21   psychiatrists at all in the opinion.568 “An ALJ is required to consider as opinion evidence the

                                  22   findings of the state agency medical consultants; the ALJ is also required to explain in his decision

                                  23   the weight given to such opinions.” Sawyer v. Astrue, 303 Fed. Appx. 453, 454 (9th Cir. 2008)

                                  24   (citing 20 C.F.R. § 416.927(f)(2)(i)). An ALJ “may not ignore” the opinions of state agency

                                  25

                                  26
                                  27   567
                                             Mot. – ECF No. 28 at 9.
                                  28   568
                                             See AR 19–29 .

                                       ORDER – No. 18-cv-03562-LB                         60
                                   1   medical consultants “and must explain the weight given to the opinions in their decisions.” SSR

                                   2   96–6p (1996), 1996 WL 374180, at *2 (S.S.A. 1996).

                                   3         Here, the court remands for the ALJ to consider the opinions of the state-agency psychologists.

                                   4         1.2     Lesleigh Franklin, Ph.D.

                                   5         The plaintiff argues that the ALJ rejected the opinions of Dr. Franklin without providing

                                   6   “specific or legitimate reasons” for doing so.569 Dr. Franklin conducted full evaluations of the

                                   7   plaintiff twice, once on December 13, 2013 and again on September 29, 2016.570 Dr. Franklin also

                                   8   wrote an opinion on July 14, 2014.571

                                   9         The ALJ gave “little weight” to Dr. Franklin’s first assessment that the plaintiff’s mental-

                                  10   health symptoms “could interfere markedly with appropriate work functioning” because “the

                                  11   claimant was able to recover sufficiently within a few months and obtain a regular SGA-level

                                  12   job.”572 The ALJ said the following about Dr. Franklin’s second opinion:
Northern District of California
 United States District Court




                                  13               [Dr. Franklin] opined that the claimant would likely miss more than four days of
                                                   work per month due to her symptoms, she would have marked difficulty with
                                  14               attendance and completing a normal workday, and she would have extreme difficulty
                                                   dealing with normal work stress. She also would have marked difficulties setting
                                  15
                                                   realistic goals. Apparently, unknown to Dr. Franklin, the claimant was then working
                                  16               at the SGA level, demonstrating that the claimant’s work limitations were not as
                                                   extreme as Dr. Franklin predicted. This opinion is assigned no weight because it is
                                  17               contradicted by the claimant’s ability to work at the SGA level, is based on an
                                                   evaluation that was then six months old, and is from the period prior to November
                                  18               2014, when the claimant stopped work at the SGA level.573
                                  19
                                             Finally, in her September 29, 2016 opinion, Dr. Franklin found that the plaintiff would have
                                  20
                                       marked to extreme difficulties in work-related areas such as carrying out simple instructions,
                                  21
                                       completing a normal workday, and maintaining regular attendance.574 The ALJ assigned this
                                  22

                                  23

                                  24
                                       569
                                             Mot. – ECF No. 28 at 10.
                                       570
                                             AR 24–25.
                                  25   571
                                             AR 25.
                                  26   572
                                             AR 24.
                                       573
                                  27         AR 25.
                                       574
                                             AR 26.
                                  28

                                       ORDER – No. 18-cv-03562-LB                          61
                                   1   opinion little weight because it was “internally inconsistent and inconsistent with treatment

                                   2   records.”575 The ALJ explained: “[i]t is unclear on what basis these conclusions could be drawn;

                                   3   the claimant was able to maintain attention and concentration for the interview, answer all

                                   4   questions with good recall and memory, and performed well on testing. Her treating sources

                                   5   indicated improvement with medications and did not describe marked symptoms.”576

                                   6         That the plaintiff participated in SGA-level employment during her alleged disability period

                                   7   can be “a clear and convincing and legitimate reason to discount the opinions of [an examining

                                   8   doctor] that the severity of [the p]laintiff’s mental impairments prevented her from working.”

                                   9   Colbert v. Berryhill, No. EDVC 16–2613–KS, 2018 WL 1187549, at *10 (C.D. Cal. Mar. 7,

                                  10   2018). But, here, the ALJ ignores the fact that the plaintiff was fired from her SGA-level job due

                                  11   to some of the limitations that Dr. Franklin described (namely, tardiness and attendance issues and

                                  12   an inability to properly complete paperwork).577 This undermines the ALJ’s rationale for
Northern District of California
 United States District Court




                                  13   discounting Dr. Franklin’s first two opinions. The court finds that the ALJ’s reliance on the

                                  14   plaintiff’s ability to hold an SGA-level job for some measure of time was not a clear and

                                  15   convincing reason for rejecting Dr. Franklin’s opinions.

                                  16         As for Dr. Franklin’s September 29, 2016 opinion, “[m]erely stating that a treating physician’s

                                  17   opinions are not supported by objective findings is insufficient.” Morganti v. Colvin, No. C 12–

                                  18   03511 CRB, 2013 WL 1758784 at *6 (N.D. Cal. Apr. 24, 2013) (citing Embrey v. Bowen, 849

                                  19   F.2d 418, 421 (9th Cir. 1988) (“To say that medical opinions are not supported by sufficient

                                  20   objective findings. . . does not achieve the level of specificity our prior cases have required.”). To

                                  21   disregard a treating physician’s opinion, the ALJ must provide “a thorough summary of the facts,

                                  22   his interpretations thereof, and his findings.” Id. (emphasis in original). The ALJ did not provide

                                  23   the requisite specificity here.

                                  24

                                  25

                                  26
                                       575
                                             AR 26.
                                  27   576
                                             Id.
                                  28   577
                                             AR 68.

                                       ORDER – No. 18-cv-03562-LB                        62
                                   1         Additionally, that the plaintiff maintained attention, performed well on testing, and showed

                                   2   improvement are not clear and convincing reasons to discount Dr. Franklin’s testimony The Ninth

                                   3   Circuit has emphasized that “while discussing mental health issues, it is error to reject a claimant’s

                                   4   testimony merely because symptoms wax and wane in the course of treatment.” Id. Incidents of

                                   5   improvement must be “interpreted with an awareness that improved functioning while being

                                   6   treated and while limiting environmental stressors does not always mean that a claimant can

                                   7   function effectively in a workplace.” Id. (citation omitted). “Caution in making such an inference

                                   8   is especially appropriate when no doctor or other medical expert has opined. . . that a mental

                                   9   health patient is capable of working or is prepared to return to work.” Id. at 1017–18.

                                  10         The ALJ erred by failing to properly weigh Dr. Franklin’s opinions about the limitations posed

                                  11   by the plaintiff’s mental illnesses.

                                  12         1.3   Martha Helms, LMFT
Northern District of California
 United States District Court




                                  13         The plaintiff contends that the ALJ erred by failing to consider or discuss Martha Helms’s

                                  14   opinion, completed on January 17, 2013, indicating that the plaintiff’s mental impairments

                                  15   precluded employment for at least one year, and that the plaintiff had multiple moderate to marked

                                  16   functional limitations.578 Because Ms. Helms qualifies as an “other medical source,” the ALJ was

                                  17   required to give “germane” reasons for discounting her opinion. Molina, 674 F.3d at 1111

                                  18   (internal quotations and citations omitted).

                                  19         The ALJ gave no weight to Ms. Helms’s opinion because it was generated “long before the

                                  20   amended alleged onset date” and so it “had no probative value.”579 Treatment records that predate

                                  21   the alleged onset date “are not probative evidence of [the] plaintiff’s functional impairments at the

                                  22   time [the plaintiff] allegedly became disabled.” Thomas v. Colvin, No. 2:14-cv-1878-EFB, 2016

                                  23   WL 1267935, at *3 (E.D. Cal. Mar. 30, 2016) (citing Carmickle v. Comm’r Soc. Sec. Admin., 533

                                  24   F.3d 1155, 1164-65 (9th Cir. 2008) and Burkhart v. Bowen, 856 F.2d 1335, 1340 n.1 (9th Cir.

                                  25   1988)). This was a germane reason to discount this pre-onset-date opinion.

                                  26
                                  27
                                       578
                                             Mot. – ECF No. 28 at 12.
                                       579
                                             AR 24.
                                  28

                                       ORDER – No. 18-cv-03562-LB                         63
                                       2. Whether the ALJ Erred by Failing to Consider Whether or Not the Plaintiff’s
                                   1      Personality Disorder and Dissociative Disorder Were Severe Impairments at Step Two
                                   2         The plaintiff argues that the ALJ erred by failing to mention or assess her personality disorder
                                   3   and dissociative disorder diagnoses.580 The court agrees.
                                   4         At step two of the five-step sequential inquiry, the ALJ determines whether the claimant has a
                                   5   medically severe impairment or combination of impairments. Smolen v. Chater, 80 F.3d 1273,
                                   6   1290 (9th Cir. 1996). The ALJ must consider the record as a whole, including evidence that both
                                   7   supports and detracts from its final decision. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998).
                                   8   An impairment is not severe if it does not significantly limit the claimant’s mental or physical
                                   9   abilities to do basic work activities. 20 C.F.R. § 404.1521(a). Basic work activities are “abilities
                                  10   and aptitudes necessary to do most jobs,” including, for example, “walking, standing, sitting,
                                  11   lifting, pushing, pulling, reaching, carrying, or handling.” 20 C.F.R. § 404.1521(b). To determine
                                  12   the severity of a mental impairment specifically, the ALJ must consider four broad functional
Northern District of California
 United States District Court




                                  13   areas: (1) activities of daily living; (2) social functioning; (3) concentration, persistence, and pace;
                                  14   and (4) episodes of decompensation. 20 C.F.R. § 404.1520a.
                                  15         “[T]he step two inquiry is a de minimis screening device to dispose of groundless claims.”
                                  16   Smolen, 80 F.3d at 1290 (citing Bowen v. Yuckert, 482 U.S. 137 at 153–54 (1987)). Thus, “[a]n
                                  17   impairment or combination of impairments can be found ‘not severe’ only if the evidence
                                  18   establishes a slight abnormality that has no more than a minimal effect on an individual[‘]s ability
                                  19   to work.” Id. (internal quotation marks omitted) (citing SSR 85–28; Yuckert v. Bowen, 841 F.2d
                                  20   303, 306 (9th Cir.1988)).
                                  21         Here, the ALJ did not mention either the plaintiff’s dissociative or personality disorders at step
                                  22   two.581 In Lockwood v. Colvin, the plaintiff was diagnosed with “anxiety disorder, personality
                                  23   disorder, borderline traits, manic depression, acute stress disorder, and dissociative disorder.” No.
                                  24   12–cv–00496–NJV, 2013 WL 1964923, at *7 (N.D. Cal. May 10, 2013). The ALJ “referenced
                                  25   various diagnoses of anxiety disorder, borderline traits, panic attacks and dissociative disorder,”
                                  26
                                  27   580
                                             Mot. – ECF No. 28 at 13.
                                  28   581
                                             See AR 19–29.

                                       ORDER – No. 18-cv-03562-LB                          64
                                   1   but “did not evaluate whether they were severe.” Id. The court held that “to the extent the ALJ’s

                                   2   failure to address these impairments can be interpreted as a conclusion that these impairments are

                                   3   not severe, the ALJ failed to . . . explain why the conditions were not severe.” Id.

                                   4         Similarly here, the ALJ was not required to find that the diagnoses were in fact severe

                                   5   impairments, but his failure to discuss them at all is reversible error.

                                   6
                                       3. Whether the ALJ Erred by Finding that the Plaintiff’s Impairments Did Not Meet or
                                   7      Equal a Listing at Step Three
                                   8         At step three of the five-step framework, “[i]f a claimant has an impairment or combination of
                                   9   impairments that meets or equals a condition outlined in the “Listing of Impairments,” then the
                                  10   claimant is presumed disabled.” Lewis, 236 F.3d at 512 (citing 20 C.F.R. § 404.1520(d)). “An ALJ
                                  11   must evaluate the relevant evidence before concluding that a claimant’s impairments do not meet
                                  12   or equal a listed impairment. A boilerplate finding is insufficient to support a conclusion that a
Northern District of California
 United States District Court




                                  13   claimant’s impairment does not do so.” Id. (citing Marcia v. Sullivan, 900 F.2d 172, 176 (9th Cir.
                                  14   1990)). “Medical equivalence will be found ‘if the medical findings are at least equal in severity
                                  15   and duration to the listed findings.’” Marcia, 900 F.2d at 175–76 (quoting 20 C.F.R. § 404.1526).
                                  16   Accordingly, at step three, “the ALJ must explain adequately his evaluation of the alternative tests
                                  17   and the combined effects of the impairments” to determine whether a claimant equals a Listing. Id.
                                  18   at 176.
                                  19         Because the court finds that the ALJ erred by weighing the medical-opinion evidence,
                                  20   including opinion evidence that supported one or more listings, the court remands for
                                  21   reconsideration of this issue as well.
                                  22

                                  23   4. Whether the ALJ Erred by Improperly Rejecting the Plaintiff’s Testimony
                                  24         The plaintiff argues that the ALJ used “boilerplate” language and failed to identify which parts
                                  25   of the plaintiff’s testimony, if any, were inconsistent with the medical record or otherwise not
                                  26   credible.582 The court agrees.
                                  27

                                  28   582
                                             Mot. – ECF No. 28 at 15.

                                       ORDER – No. 18-cv-03562-LB                         65
                                   1         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                   2   at 1112. “First, the ALJ must determine whether [the claimant has presented] ‘objective medical

                                   3   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                   4   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                   5   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                   6   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                   7   severity of the claimant’s symptoms. Id. (internal quotation marks and citations omitted).

                                   8         “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain, or

                                   9   else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                  10   423(d)(5)(A).’” Id. at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors

                                  11   that an ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                  12   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,
Northern District of California
 United States District Court




                                  13   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                  14   Orn, 495 F.3d at 636 (internal punctuation omitted). “[T]he ALJ must identify what testimony is

                                  15   not credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin, 775

                                  16   F.3d 1133, 1138 (9th Cir. 2014); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC, 2016 WL

                                  17   7369300, at *12 (N.D. Cal. Dec. 20, 2016).

                                  18         The ALJ found the following about the plaintiff’s testimony:

                                  19               After careful consideration of the evidence, I find that the claimant’s medically
                                                   determinable impairments reasonably could be expected to cause the alleged
                                  20               symptoms; however, the claimant’s statements concerning the intensity, persistence
                                                   and limiting effects of these symptoms are not entirely consistent with the medical
                                  21
                                                   evidence and other evidence in the record for the reasons explained in this
                                  22               decision.583

                                  23         The ALJ satisfied the first step of the two-step inquiry when he determined that the plaintiff’s

                                  24   medically determinable impairments “reasonably could be expected to cause some of the

                                  25   symptoms alleged.”584 See Molina, 674 F.3d at 1112. But the ALJ did not provide any evidence or

                                  26
                                  27   583
                                             AR 23.
                                  28   584
                                             Id.

                                       ORDER – No. 18-cv-03562-LB                          66
                                   1   find that the plaintiff was a malingerer. Indeed, her testimony is consistent with the medical-

                                   2   opinion evidence in the record. Accordingly, the ALJ needed to provide “specific, clear, and

                                   3   convincing reasons” for rejecting the plaintiff’s testimony regarding the severity of her symptoms.

                                   4   Id. (internal quotation marks and citations omitted).

                                   5         Because the ALJ discredited the plaintiff’s testimony in part on his assessment of the medical-

                                   6   opinion evidence, including Dr. Franklin’s medical opinion, the court remands on this ground too.

                                   7   The ALJ can reassess the plaintiff’s credibility in context of the entire record.

                                   8
                                       5. The ALJ’s Findings at Steps Four and Five
                                   9
                                             The plaintiff argues that the ALJ’s findings at steps four and five were not supported by
                                  10
                                       substantial evidence.585 The ALJ found that the plaintiff had the following RFC:
                                  11
                                                 After taking into consideration all of the factors, I conclude that she should be able
                                  12             to sustain the demands of regular competitive work that is simple and repetitive, with
Northern District of California
 United States District Court




                                                 simple work-related decisions and not requiring fast-paced production work. To
                                  13
                                                 address her anxiety, she should be limited to work with few changes. Finally, to
                                  14             address her concerns about interactions with others, she should be limited to
                                                 superficial interactions, although she is able to handle more intensive interactions at
                                  15             least once a week through AA.586
                                  16          At step five, the ALJ determined that “considering the [plaintiff’s] age, education, work
                                  17   experience, and residual functional capacity, there [were] jobs that exist[ed] in significant numbers
                                  18   in the national economy that the plaintiff [could] perform.”587
                                  19         Because the court remands for a reweighing of medical-opinion evidence and the plaintiff’s
                                  20   testimony, and because the past-relevant-work and RFC determinations are based on those
                                  21   assessments, the court remands on this ground.
                                  22

                                  23

                                  24

                                  25

                                  26
                                       585
                                             Mot. – ECF No. 28 at 15–17.
                                  27   586
                                             AR 27.
                                  28   587
                                             AR 28.

                                       ORDER – No. 18-cv-03562-LB                          67
                                       6. Whether the Court Should Remand for Further Proceedings or for Determination of
                                   1      Benefits
                                   2      The court has “discretion to remand a case either for additional evidence and findings or for an
                                   3   award of benefits.” McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002) (citing Smolen,
                                   4   80 F.3d at 1292); McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989) (“The decision whether
                                   5   to remand for further proceedings or simply to award benefits is within the discretion of [the]
                                   6   court.”) (citing Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)). Generally, “‘[i]f additional
                                   7   proceedings can remedy defects in the original administrative proceeding, a social security case
                                   8   should be remanded.’” Garrison, 759 F.3d at 1019 (quoting Lewin v. Schweiker, 654 F.2d 631,
                                   9   635 (9th Cir. 1981)) (alteration in original); see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th
                                  10   Cir. 2015) (“Unless the district court concludes that further administrative proceedings would
                                  11   serve no useful purpose, it may not remand with a direction to provide benefits.”); McCartey, 298
                                  12   F.3d at 1076 (remand for award of benefits is discretionary); McAllister, 888 F.2d at 603 (remand
Northern District of California
 United States District Court




                                  13   for award of benefits is discretionary); Connett, 340 F.3d at 876 (finding that a reviewing court
                                  14   has “some flexibility” in deciding whether to remand).
                                  15      For the reasons described above, the court finds that remand is appropriate so as to “remedy
                                  16   defects in the original administrative proceeding.” Garrison, 759 F.3d at 1019 (quoting Lewin v.
                                  17   Schweiker, 654 F.2d at 635 (alteration in original)).
                                  18
                                  19                                            CONCLUSION
                                  20      The court grants the plaintiff’s motion, denies the Commissioner’s cross-motion, and remands
                                  21   for further proceedings consistent with this order.
                                  22

                                  23      IT IS SO ORDERED.
                                  24      Dated: August 2, 2019
                                  25                                                    ______________________________________
                                  26                                                    LAUREL BEELER
                                                                                        United States Magistrate Judge
                                  27

                                  28

                                       ORDER – No. 18-cv-03562-LB                        68
